 

 

 

 

 

 

 

 

 

CREDIT AGREEMENT



 

 

 

Dated as of May 20, 2004



among



INDIANAPOLIS POWER & LIGHT COMPANY,



THE INSTITUTIONS FROM TIME TO TIME

PARTIES HERETO AS LENDERS



and



THE HUNTINGTON NATIONAL BANK

as Agent

TABLE OF CONTENTS



ARTICLE I *



DEFINITIONS *



1.1 Defined Terms *





1.2 Accounting Terms *





1.3 Other Definitional Provisions; Construction *



ARTICLE II *



COMMITMENT OF THE LENDERS *





2.1 Revolving Loans *





2.2 Swing Line Loans *





2.3 Making of Loans *





2.4 Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances *





2.5 Default Rate *





2.6 Method of Payment *





2.7 Notes *





2.8 Telephonic Notices *





2.9 Promise to Pay; Facility Fees; Interest and Fee Basis; Taxes; Loan and
Control Accounts *





2.10 Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions *





2.11 Lending Installations *





2.12 Non-Receipt of Funds by the Agent *





2.13 Maturity Date *





2.14 Replacement of Certain Lenders *



ARTICLE III *



CHANGE IN CIRCUMSTANCES *





3.1 Yield Protection *





3.2 Changes in Capital Adequacy Regulations *





3.3 Availability of Types of Advances *





3.4 Funding Indemnification *





3.5 Lender Statements; Survival of Indemnity *



ARTICLE IV *



CONDITIONS OF BORROWING *





4.1 Loan Documents *





4.2 Capitalization, etc. *





4.3 Governmental Approvals and Filings *





4.4 Corporate Proceedings *





4.5 Legal Opinions *





4.6 Officers' Certificates *





4.7 Fees, Expenses, etc. *





4.8 Additional Matters *





4.9 Event of Default *





4.10 Adverse Changes *





4.11 Litigation *





4.12 Representations and Warranties *



ARTICLE V *



REPRESENTATIONS AND WARRANTIES *





5.1 Corporate Status *





5.2 Corporate Power and Authorization *





5.3 Execution and Binding Effect *





5.4 Government Approvals and Filings *





5.5 Absence of Conflicts *





5.6 Margin Regulations *





5.7 Subsidiaries *





5.8 [Intentionally Deleted] *





5.9 Ownership and Control *





5.10 Litigation *





5.11 Absence of Events of Default *





5.12 Insurance *





5.13 Title to Property *





5.14 Intellectual and Other Property *





5.15 Taxes *





5.16 Employee Benefits *





5.17 Environmental Matters *





5.18 Accuracy of Representations and Warranties *





5.19 No Investment Company *





5.20 Labor Matters *





5.21 Solvency *





5.22 Financial Statements *





5.23 No Material Adverse Change *





5.24 Regulatory Matters *



ARTICLE VI *



NEGATIVE COVENANTS *





6.1 Indebtedness *





6.2 Encumbrances *





6.3 Investments; Acquisitions *





6.4 Transfer; Merger *





6.5 Issuance of Stock *





6.6 Dividends and Related Distributions. *





6.7 Change of Legal Status *





6.8 Transactions with Affiliates *





6.9 Contingent Liabilities *





6.10 Exclusive Service Area *



ARTICLE VII *



AFFIRMATIVE COVENANTS *





7.1 Corporate Existence *





7.2 Maintain Property *





7.3 Maintain Insurance *





7.4 Tax Liabilities *





7.5 ERISA Liabilities; Employee Plans *





7.6 Financial Statements *





7.7 Supplemental Financial Statements *





7.8 Covenant Compliance Report *





7.9 Other Reports *





7.10 Notice of Proceedings *





7.11 Notice of Default *



ARTICLE VIII *



FINANCIAL COVENANTS *





8.1 Interest Coverage Ratio *





8.2 Total Debt to Capitalization Ratio *



ARTICLE IX *



EVENTS OF DEFAULT *





9.1 Events of Default *



ARTICLE X *



REMEDIES *





10.1 Remedies *



ARTICLE XI *



DEFAULTING LENDERS; WAIVERS; *





11.1 Defaulting Lender *





11.2 Amendments *





11.3 Preservation of Rights *



ARTICLE XII *



THE AGENT *





12.1 Appointment; Nature of Relationship *





12.2 Powers *





12.3 General Immunity *





12.4 No Responsibility for Loans, Creditworthiness, Recitals, Etc. *





12.5 Action on Instructions of Lenders *





12.6 Employment of Agent and Counsel *





12.7 Reliance on Documents; Counsel *





12.8 The Agent's Reimbursement and Indemnification *





12.9 Rights as a Lender *





12.10 Lender Credit Decision *





12.11 Successor Agent *





12.11 Successor Agent *



ARTICLE XIII *



SETOFF; RATABLE PAYMENTS *





13.1 Setoff *





13.2 Ratable Payments *





13.3 Application of Payments *





13.4 Relations Among Lenders *



ARTICLE XIV *



BENEFIT OF AGREEMENT; ASSIGNMENTS; *





14.1 Successors and Assigns *





14.2 Participations *





14.3 Assignments *





14.4 Confidentiality *





14.5 Dissemination of Information *



ARTICLE XV *



MISCELLANEOUS *





15.1 Survival of Representations *





15.2 Government Regulation *





15.3 Performance of Obligations *





15.4 Headings *





15.5 Entire Agreement *





15.6 Several Obligations; Benefits of this Agreement *





15.7 Expenses; Indemnification *





15.8 Numbers of Documents *





15.9 Amendments; Waivers *





15.10 WAIVER OF DEFENSES *





15.11 Severability of Provisions *





15.12 Nonliability of Lenders *





15.13 GOVERNING LAW *





15.14 CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL *





15.15 Binding Effect *





15.16 Survival of Borrower Representations *





15.17 Extensions of Lender's Commitment and Notes *





15.18 Time of Essence *





15.19 Counterparts *





15.20 Facsimile Signatures *





15.21 Notices *







EXHIBITS AND SCHEDULES



 

Exhibits

EXHIBIT A Revolving Loan Commitments (Definitions)

EXHIBIT B-1 Form of Revolving Note (Definitions)

EXHIBIT B-2 Form of Swing Line Note (Definitions)

EXHIBIT C Form of Assignment and Acceptance Agreement (Definitions)

 

Schedules

SCHEDULE 1.1 IPALCO Debt

SCHEDULE 4.3 Governmental Approvals and Filings

SCHEDULE 5.9 Ownership and Control

SCHEDULE 5.10 Litigation

SCHEDULE 6.1 Existing Indebtedness

SCHEDULE 6.2 Existing Liens

SCHEDULE 6.9 Contingent Liabilities

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT dated as of May 20, 2004 (the "Agreement"), is executed by
and among INDIANAPOLIS POWER & LIGHT COMPANY, an Indiana corporation (the
"Borrower"), whose address is One Monument Circle, Indianapolis, Indiana 46204,
the institutions from time to time parties hereto as Lenders, whether by
execution of this Agreement or an Assignment Agreement pursuant to Section 14.3,
and THE HUNTINGTON NATIONAL BANK, a national banking association, whose address
is 201 North Illinois Street, Suite 1800, Indianapolis, Indiana 46204, in its
capacity as contractual representative for itself and the other Lenders (the
"Agent").



In consideration of the mutual agreements hereinafter set forth, the parties
hereby agree as follows:



ARTICLE I

DEFINITIONS



1.1 Defined Terms. For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.



"Advances" mean borrowings hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to the Borrower of the same Type and, in the
case of LIBOR Rate Advances, for the same Interest Period.



"AES" shall mean The AES Corporation, a Delaware corporation.



"Affected Lender" shall have the meaning set forth in Section 2.14.



"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
"beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
equity securities, by contract or otherwise.



"Agent" means The Huntington National Bank in its capacity as contractual
representative for itself and the Lenders pursuant to Article XII hereof and any
successor Agent appointed pursuant to Article XII hereof.



"Aggregate Revolving Loan Commitment" means the aggregate of the Revolving Loan
Commitment of all the Lenders. The Aggregate Revolving Loan Commitment is
Forty-Five Million and 00/100 Dollars ($45,000,000.00).



"Applicable Facility Fee Percentage" means, at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 2.9(b)(i) hereof determined in accordance with the provisions of Section
2.9(c)(ii) hereof.



"Applicable LIBOR Margin" means, at any date of determination, the rate per
annum applicable to LIBOR Loans determined in accordance with the provisions of
Section 2.9(c)(ii) hereof.



"Applicable Prime Rate Margin" means, at any date of determination, the rate per
annum then applicable to Prime Loans, determined in accordance with the
provisions of Section 2.9(c)(ii) hereof.



"Applicable Utilization Fee Percentage" means, at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 2.9(b)(ii) hereof determined in accordance with the provisions of
Section 2.9(c)(ii) hereof.



"Assignment Agreement" means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 14.3 hereof in
substantially the form of Exhibit "C."



"Authorized Officer" means any of the Chairman, President, Senior Vice
President, Vice President Treasurer or Senior Financial Analyst of the Borrower,
acting singly.



"Bankruptcy Code" shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.



"Borrowing Date" means a date on which an Advance or Swing Line Loan is made
hereunder.



"Business Day" shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Indianapolis, Indiana.



"Capitalization" shall mean the sum of Total Debt plus Total Capital.



"Capital Lease" shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a "capital lease" on the balance sheet of the
Borrower prepared in accordance with GAAP.



"Change of Control" shall mean that at any time IPALCO shall fail to own all of
the common equity securities of Borrower.



"Change" shall have the meaning set forth in Section 3.2 hereof.



"Closing Date" means May 20, 2004.



"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.



"Communication" shall have the meaning set forth in Section 15.20.



"Contingent Liability" and "Contingent Liabilities" shall mean, as applied to
any Person, any Contractual Obligation, contingent or otherwise, of that Person
with respect to any Indebtedness of another or other obligation or liability of
another, including, without limitation, any such Indebtedness, obligation or
liability of another directly or indirectly guaranteed, endorsed (otherwise than
for collection or deposit in the ordinary course of business), co-made or
discounted or sold with recourse by that Person, or in respect of which that
Person is otherwise directly or indirectly liable, including Contractual
Obligations (contingent or otherwise) arising through any agreement to purchase,
repurchase, or otherwise acquire such Indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make payment other than for value received, provided,
however, that the term "Contingent Liability" or "Contingent Liabilities" shall
not include the debt of IPALCO set forth in Schedule 1.1.



"Contractual Obligations" shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument to which such Person is a
party or by which it or any of its property (now owned or hereafter acquired) is
bound.



"Controlled Group Member" shall mean each trade or business (whether or not
incorporated) which together with the Borrower is treated as a single employer
under Sections 4001(a)(14) or 4001(b)(1) of ERISA or Sections 414(b), (c), (m)
or (o) of the Code.



"Cross-Default Event" shall have the meaning set forth in Section 9.1(e).



"Cross-Default Obligation" shall have the meaning set forth in Section 9.1(e).



"Cure Loans" shall have the meaning set forth in Section 11.1(iii).



"Default Rate" shall mean a per annum rate of interest equal to the Prime Loan
Rate plus 2% per annum.



"EBIT" shall mean, for any period, the sum for such period of: (a) Net Income,
plus (b) Interest Charges, plus (c) federal and state income taxes as reflected
on GAAP financial statements, minus (d) any items of gain which are
extraordinary items as defined by GAAP, including, without limitation, that
portion of net income arising out of the sale of assets outside of the ordinary
course of business, minus (e) income or loss attributable to equity in any
affiliated corporation, in each case to the extent included in determining Net
Income for such period, plus any items of charges which are extraordinary items
as defined by GAAP.



"Eligible Investments" means (a) Government Obligations; (b) obligations issued
or guaranteed by any person controlled or supervised by and acting as an
instrumentality of the United States of America pursuant to authority granted by
the Congress of the United States of America; (c) negotiable or non-negotiable
certificates of deposit and time deposits issued by any bank, trust company or
national banking association, including the Agent, having total assets in excess
of one (1) billion dollars and which has combined capital, surplus and undivided
profits of at least $25,000,000 in dollars of the United States of America; (d)
commercial paper of the quality rated on the date of purchase at "A-1" by S&P or
"P-1" by Moody's purchased directly or through recognized money market dealers;
(e) municipal obligations the interest on which is excluded from the gross
income of the owners thereof for federal tax purposes under Section 103 of the
Code, if rated on the date of purchase in one of the two highest rating
categories of either Moody's or S&P; (f) any repurchase agreement secured by any
one or more of the foregoing; (g) any repurchase agreement or guaranteed
investment contract from a bank or insurance company rated on the date of
purchase in one of the two highest rating categories of either Moody's or S&P
and secured by any one or more of the foregoing with collateral equal or greater
than 102% of the principal amount originally invested valued on a weekly basis;
(h) units or shares of a Qualified Regulated Investment Company which invests
solely in obligations described in (e) above; for purposes of this subsection
(h) a Qualified Regulated Investment Company means a qualified regulated
investment company as defined by the Internal Revenue Service including any
regulated investment company (as defined in Section 851(a) of the Code) which,
(i) for the taxable year, meets the requirements of Section 852(a) of the Code,
(ii) has authorized and outstanding only one class of units or shares and (iii)
to the extent practicable invests all of its assets in tax- exempt bonds, or of
the weighted average value of its assets is represented by investments in
tax-exempt bonds; (i) money market funds which funds are rated on the date of
purchase in one of the two highest rating categories of either Moody's or S&P;
and (j) any other new investment provided that such new investments do not
exceed $5,000,000.00 in the aggregate outstanding at any time.



"Employee Plan" includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of the Borrower
described from time to time in the financial statements of the Borrower and any
pension plan, welfare plan, Defined Benefit Pension Plans (as defined in ERISA)
or any multi-employer plan, maintained or administered by the Borrower or to
which the Borrower is a party or may have any liability or by which the Borrower
is bound.



"Environmental Affiliate" shall mean, with respect to any Person, any other
Person whose liability (contingent or otherwise) for any Environmental Claim
such Person has retained, assumed or otherwise is liable for (by law, agreement
or otherwise).



"Environmental Approvals" shall mean any Governmental Action pursuant to or
required under any Environmental Law.



"Environmental Claim" shall mean, with respect to any Person, any action, suit,
proceeding, investigation, notice, claim, complaint, demand, request for
information or other communication (written or oral) by any other Person
(including but not limited to any Governmental Authority, citizens' group or
present or former employee of such Person) alleging, asserting or claiming any
actual or potential (a) violation of any Environmental Law, (b) liability under
any Environmental Law or (c) liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
the presence, or release into the environment, of any Hazardous Materials at any
location, whether or not owned by such Person.



"Environmental Cleanup Site" shall mean any location which is listed or proposed
for listing on the National Priorities List, on CERCLIS or on any similar state
list of sites requiring investigation or cleanup, or which is the subject of any
pending or threatened action, suit, proceeding or investigation related to or
arising from any alleged violation of any Environmental Law.



"Environmental Laws" shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to the Borrower's business or
facilities owned or operated by the Borrower, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes in the environment (including, without limitation, ambient air,
surface water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.



"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.



"Event of Default" shall mean any of the events or conditions set forth in
Article IX hereof.



"Federal Funds Effective Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Indianapolis time) on such day on such transactions received by the Agent from
three (3) Federal funds brokers of recognized standing selected by the Agent in
its sole discretion.



"GAAP" shall mean generally accepted accounting principles, using the accrual
basis of accounting and consistently applied with prior periods, provided,
however, that GAAP with respect to any interim financial statements or reports
shall be deemed subject to fiscal year- end adjustments and footnotes made in
accordance with GAAP.



"Government Action" shall have the meaning set forth in Section 5.4.



"Governmental Authority" means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.



"Governmental Obligations" means (a) direct obligations of the United States of
America or (b) obligations unconditionally guaranteed as to full and timely
payment of principal and interest by the United States of America.



"Hazardous Materials" shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials or
wastes that are or become regulated under any Environmental Law (including
without limitation, any that are or become classified as hazardous or toxic
under any Environmental Law).



"Indebtedness" shall mean at any time (a) all Liabilities of the Borrower, (b)
all Capital Lease obligations of the Borrower, (c) all securitized facilities of
the Borrower, (d) indebtedness secured by any Lien existing on property owned by
the Borrower whether or not the Indebtedness secured thereby has been assumed,
and (e) all Contingent Liabilities of the Borrower whether or not reflected on
its balance sheet.



"Indemnified Matters" shall have the meaning set forth in Section 15.7(b)(ii).



"Indemnitees" shall have the meaning set forth in Section 15.7(b).



"Interest Charges" shall mean, for any period, the sum of: (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of rent payable with respect to that fiscal period under Capital Leases
that should be treated as interest in accordance with GAAP, plus (c) all charges
paid or payable (without duplication) during that period with respect to any
Interest Rate Agreements.



"Interest Period" shall mean, with regard to any LIBOR Loan, successive one,
two, three or six month periods as selected from time to time by the Borrower by
notice given to the Agent not less than three Business Days prior to the first
day of each respective Interest Period; provided, however, that: (i) each such
Interest Period occurring after the initial Interest Period of any LIBOR Loan
shall commence on the day on which the preceding Interest Period for such LIBOR
Loan expires; (ii) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, then the last day of such
Interest Period shall occur on the immediately preceding Business Day; (iii)
whenever the first day of any Interest Period occurs on a day of a month for
which there is no numerically corresponding day in the calendar month in which
such Interest Period terminates, such Interest Period shall end on the last
Business Day of such calendar month; and (iv) the final Interest Period must be
such that its expiration occurs on or before the Maturity Date.



"Interest Rate Agreements" shall mean any interest rate protection agreement,
interest rate swap or other interest rate hedge arrangement (other than any
interest rate cap or other similar agreement or arrangement pursuant to which
the Borrower has no credit exposure to the Agent or Lenders) to or under which
the Borrower is a party or beneficiary.



"IPALCO" shall mean IPALCO Enterprises, Inc., an Indiana corporation.



"IURC Order" shall mean the Order issued by the Indiana Utility Regulatory
Commission on February 12, 2003 in connection with Cause No. 42292, as such
Order was amended April 16, 2003 and may be amended in the future.



"LaSalle Line of Credit" means the unsecured working capital line of credit
provided by LaSalle Bank National Association, as agent, and any replacement,
renewal, refinancing or extension thereof in an amount not to exceed
$71,000,000.00.



"Lenders" means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.



"Lending Installation" means, with respect to a Lender or the Agent, any office,
branch, subsidiary or affiliate of such Lender or the Agent.



"Liabilities" shall mean at all times all liabilities of the Borrower that would
be shown as such on a balance sheet of the Borrower prepared in accordance with
GAAP.



"LIBOR" shall mean a rate of interest equal to the per annum rate of interest at
which United States dollar deposits in an amount comparable to the approximate
amount of the pro rata share of The Huntington National Bank of the relevant
LIBOR Loan and for a period equal to the relevant Interest Period are offered
generally to the Agent (rounded upward if necessary, to the nearest 1/16 of
1.00%) in the London Interbank Eurodollar market at 11:00 a.m. (London time) two
Business Days prior to the commencement of each Interest Period less the maximum
reserve percentages for determining reserves to be maintained by member banks of
the Federal Reserve System for Eurocurrency liabilities, or, if LIBOR cannot be
so determined, as LIBOR is otherwise determined by the Agent in its sole and
absolute discretion, such rate to remain fixed for such Interest Period. The
Agent's determination of LIBOR shall be conclusive, absent manifest error.



"LIBOR Rate" shall mean a per annum rate of interest equal to LIBOR for the
relevant Interest Period (rounded upward if necessary, to the nearest 1/16 of
1.00%) plus the then Applicable LIBOR Margin, which LIBOR Rate shall remain
fixed during such Interest Period.



"LIBOR Rate Advance" means an Advance which bears interest at the LIBOR Rate.



"LIBOR Loan" or "LIBOR Loans" shall mean that portion, and collectively those
portions, of the aggregate outstanding principal balance of the Loans that will
bear interest at the LIBOR Rate, of which at any time and from time to time, the
Borrower may identify no more than six (6) Advances of the Loans which will bear
interest at the LIBOR Rate, of which each particular LIBOR Rate Advance must be
in the amount of One Million and 00/100 Dollars ($1,000,000.00) or a higher
integral multiple of One Hundred Thousand and 00/100 Dollars ($100,000.00).



"Lien" shall mean any mortgage, pledge, hypothecation, judgment lien or similar
legal process, title retention lien, or other lien or security interest,
including, without limitation, the interest of a vendor under any conditional
sale or other title retention agreement and the interest of a lessor under a
lease of any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible, by such Person as lessee that is, or should
be, a Capital Lease on the balance sheet of the Borrower prepared in accordance
with GAAP.



"Loan(s)" shall mean, with respect to a Lender, such Lender's portion of any
Advance made pursuant to Section 2.1 hereof, and in the case of the Swing Line
Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and collectively
all Revolving Loans and Swing Line Loans, whether made or continued as or
converted to Prime Loans or LIBOR Loans.



"Loan Account" shall have the meaning set forth in Section 2.9(e).



"Loan Documents" shall have the meaning set forth in Section 4.1.



"Margin Stock" shall have the meaning ascribed to such term in Regulation U.



"Material Adverse Effect" means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower, (b) the ability of the Borrower to perform its obligations under the
Loan Documents in any material respect, or (c) the ability of the Lenders or the
Agent to enforce in any material respect the Obligations.



"Maturity Date" shall mean May 19, 2005, unless extended by the Lenders pursuant
to any modification, extension or renewal notes executed by the Borrower and
accepted by the Lenders in their sole and absolute discretion in substitution
for the Revolving Notes in which event the modification, extension or renewal
notes shall replace the previously issued Revolving Notes as of the date of such
acceptance and shall specify the new Maturity Date which shall be no greater
than 364 days from the date of such acceptance.



"Moody's" shall mean Moody's Investors Service, Inc.



"Moody's Rating" shall mean the senior unsecured debt rating of the Borrower
established by Moody's.



"Multiemployer Plan" means a "Multiemployer Plan" as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Borrower or any Controlled Group Member.



"Net Income" shall mean, with respect to any period, the amount shown opposite
the caption "Net Income" or a similar caption on the financial statements of the
Borrower, prepared in accordance with GAAP.



"Non Pro Rata Loan" shall have the meaning set forth in Section 11.1.



"Notes" shall mean the Revolving Notes and the Swing Line Note.



"Notice of Assignment" shall have the meaning set forth in Section 14.3(b).



"Obligations" shall mean all Loans, Advances, debts, Liabilities, obligations,
Indebtedness, covenants and duties owing by the Borrower to the Agent, any
Lender, the Swing Line Bank, any Affiliate of the Agent or any Lender, or any
Indemnitee, of any kind or nature, present or future, arising under this
Agreement, the Notes or any other Loan Document, whether or not evidenced by any
note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys' fees and
disbursements, paralegals' fees (in each case whether or not allowed), and any
other sum chargeable to the Borrower under this Agreement or any other Loan
Document.



"Other Taxes" shall have the meaning set forth in Section 2.9(d)(ii).



"Participants" shall have the meaning set forth in Section 14.2(a).



"PBGC" means the Pension Benefit Guaranty Corporation established under Title IV
of ERISA or any other governmental agency, department or instrumentality
succeeding to the functions of said corporation.



"Pension-Related Event" shall mean any of the following events or conditions:



(a) Any action is taken by any Person (i) to terminate, or which would result in
the termination of, a Plan, either pursuant to its terms or by operation of law
(including, without limitation, any amendment of a Plan which would result in a
termination under Section 4041(e) of ERISA) other than compliance with Section
4041(b) of ERISA, or (ii) to have a trustee appointed for a Plan pursuant to
Section 4042 of ERISA;



(b) PBGC notifies any Person of its determination that an event described in
Section 4042 of ERISA has occurred with respect to a Plan, that a Plan should be
terminated, or that a trustee should be appointed for a Plan;



(c) Any Reportable Event occurs with respect to a Plan;



(d) Any action occurs or is taken which could result in Borrower becoming
subject to liability for a complete or partial withdrawal by any Person from a
Multiemployer Plan (including, without limitation, seller liability incurred
under Section 4204(a)(2) of ERISA), or Borrower or any Controlled Group Member
receives from any Person a notice or demand for payment on account of any such
alleged or asserted liability; or



(e) (i) There occurs any failure to meet the minimum funding standard under
Section 302 of ERISA or Section 412 of the Code with respect to a Plan, or any
tax return is filed showing any tax payable under Section 4971(a) of the Code
with respect to any such failure, or Borrower or any Controlled Group Member
receives a notice of deficiency from the Internal Revenue Service with respect
to any alleged or asserted such failure, or (ii) any request is made by any
Person for a variance from the minimum funding standard, or an extension of the
period for amortizing unfunded liabilities, with respect to a Plan.



"Permitted Liens" shall have the meaning set forth in Section 6.2.



"Permitted Refinancing Indebtedness" means any replacement, renewal, refinancing
or extension (a "Refinancing") of any Indebtedness permitted by this Agreement
that (i) does not exceed the aggregate principal amount (plus accrued interest
and any applicable premium and associated fees and expenses) of the Indebtedness
being Refinanced, (ii) does not rank at the time of such Refinancing senior to
the Indebtedness being Refinanced, provided, however, that this requirement
shall not apply to the extent that such Refinancing is completed in accordance
with the IURC Order so long as on a pro forma basis Borrower remains in
compliance with the financial covenants contained in Article VIII, provided,
further, that a Refinancing with a Weighted Average Life to Maturity at the time
of such Refinancing that is longer than the Weighted Average Life to Maturity of
the Indebtedness being Refinanced and is otherwise permitted pursuant to this
definition may be secured by the assets of the Borrower, and (iii) contains
terms reflective of current market conditions.



"Person" shall mean any individual, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity.



"Plan" means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any Controlled Group Member is, or within the
immediately preceding six (6) years was, an "employer" as defined in Section
3(5) of ERISA.



"Prime Loan" or "Prime Loans" shall mean that portion, and collectively, those
portions of the aggregate outstanding principal balance of the Loans that will
bear interest at the Prime Loan Rate.



"Prime Loan Rate" shall mean a per annum rate of interest equal to the Prime
Rate plus the then Applicable Prime Rate Margin.



"Prime Rate" shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently announced by the Agent as
its Prime Rate, which is not intended to be the Agent's lowest or most favorable
rate of interest at any one time. The effective date of any change in the Prime
Rate shall for purposes hereof be the date the Prime Rate is changed by the
Agent. The Agent shall not be obligated to give notice of any change in the
Prime Rate.



"Prime Rate Advance" means an Advance which bears interest at the Prime Loan
Rate.



"Pro Rata Share" means with respect to each Lender, the percentage obtained by
dividing (A) such Lender's Revolving Loan Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) by (B) the Aggregate Revolving Loan Commitment at such time;
provided, however, if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then "Pro Rata Share" means the
percentage obtained by dividing (x) the sum of such Lender's Revolving Loans
and, in the case of the Swing Line Bank, Swing Lines Loans, by (y) the aggregate
amount of all Revolving Loans and Swing Line Loans.



"Purchasers" shall have the meaning set forth in Section 14.3(a).



"Register" shall have the meaning set forth in Section 14.3(c).



"Regulation T" means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).



"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying Margin
Stock applicable to member banks of the Federal Reserve System.



"Regulation X" means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).



"Regulatory Change" shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any Governmental Authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Lenders
or their lending offices.



"Release" means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Materials through or
in the air, soil, surface water or groundwater.



"Replacement Lender" shall have the meaning set forth in Section 2.14.



"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days after such event occurs, provided, however, that a failure to meet the
minimum funding standards of Section 412 of the Code and Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.



"Required Lenders" means Lenders whose Pro Rata Shares, in the aggregate, are
not less than fifty-one percent (51%); provided, however, that, if any of the
Lenders shall have failed to fund its Pro Rata Share of any Revolving Loan
requested by the Borrower or of any Swing Line Loan as requested by the Agent,
which such Lenders are obligated to fund under the terms of this Agreement and
any such failure has not been cured, then for so long as such failure continues,
"Required Lenders" means Lenders (excluding all Lenders whose failure to fund
their applicable Pro Rata Shares of such Revolving Loans or Swing Line Loans has
not been so cured) whose Pro Rata Share represent not less than fifty-one
percent (51%) of the aggregate Pro Rata Shares of such Lenders; provided
further, however, that, if the Revolving Loan Commitments have been terminated
pursuant to the terms of this Agreement, "Required Lenders" means Lenders
(without regard to such Lender's performance of their respective obligations
hereunder) whose aggregate ratable shares (stated as a percentage) of the
outstanding principal balance of all Loans are not less than fifty-one percent
(51%).



"Requirement of Law" shall mean, as to any Person, the certificate or articles
of incorporation and by-laws or other organizational or governmental documents
of such Person, and any law, right, privilege, qualification, license or
franchise or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable or binding upon such Person or any of its
property (nor owned or hereafter acquired) or to which such Person or any of its
property is subject or pertaining to any or all of the transactions contemplated
or referred to herein.



"Revolving Credit Obligations" means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Loans at such time, plus (ii) the
outstanding principal amount of the Swing Line Loans.



"Revolving Interest Rate" shall mean the Borrower's from time to time option of
the Prime Loan Rate or the LIBOR Rate.



"Revolving Loan" and "Revolving Loans" shall mean, respectively, each direct
advance and the aggregate of all such direct advances, from time to time in the
form of either Prime Loans and/or LIBOR Loans, made by the Lenders to the
Borrower under and pursuant to this Agreement, as set forth in Section 2.1 of
this Agreement.



"Revolving Loan Commitment" shall mean, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Swing Line
Loans not exceeding the amount set forth on Exhibit "A" to this Agreement
opposite its name thereon under the heading "Revolving Loan Commitment" or the
signature page of the assignment and acceptance by which it became a Lender, as
such amount may be modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable assignment and acceptance.



"Revolving Note(s)" means a promissory note, in substantially the form of
Exhibit "B-1" hereto, duly executed by the Borrower and payable to the order of
a Lender in the amount of its Revolving Loan Commitment, including any
modification, extension or renewal of such Revolving Note in which event the
modification, extension or renewal notes shall replace the previously issued
Revolving Notes as of the date of such acceptance and shall specify the new
Maturity Date which shall be no greater than 364 days from the date of such
acceptance.



"Risk-Based Capital Guidelines" shall have the meaning set forth in Section 3.2.



"S&P" shall mean Standard & Poor's Ratings Group, a division of McGraw Hill,
Inc.



"S&P Rating" shall mean the senior unsecured debt rating of the Borrower
established by S&P.



"Solvent" means, when used with respect to any Person, that at the time of
determination:



(i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, Contingent Liabilities; and



(ii) it is then able and expects to be able to pay its debts as they mature; and



(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.



With respect to Contingent Liabilities, such liabilities shall be computed at
the amount which, in light of all the facts and circumstances existing at the
time, represent the amount which can be reasonably expected to become an actual
or matured liability.



"Standard Notice" shall mean an irrevocable notice provided to Agent as the
situation requires on a Business Day which is:



(a) At least one Business Day in advance in the case of selection of, conversion
to or renewal of a Prime Rate Advance or prepayment of any Prime Loan;



(b) At least three Business Days in advance in the case of selection of,
conversion to or renewal of a LIBOR Rate Advance or prepayment of any LIBOR
Loan;



(c) On that Business Day in the case of selection of a Swing Line Loan.



Standard Notice must be provided no later than 12:00 noon (Indianapolis time) on
the last day permitted for such notice.



"Stock Payment" by any Person shall mean any dividend, distribution or payment
of any nature (whether in cash, securities, or other property) on account of or
in respect of any shares of the capital stock (or warrants, options or rights
therefor) of such Person, including, but not limited to, any payment on account
of the purchase, redemption, retirement, defeasance or acquisition of any shares
of the capital stock (or warrants, options or rights therefor) of such Person,
in each case regardless of whether required by the terms of such capital stock
(or warrants, options or rights) or any other agreement or instrument.



"Swing Line Bank" means The Huntington National Bank or any other Lender as a
successor Swing Line Bank.



"Swing Line Commitment" means the obligation of the Swing Line Bank to make
Swing Line Loans up to a maximum principal amount of $10,000,000.00 at any one
time outstanding.



"Swing Line Loan" means a Loan made available to the Borrower by the Swing Line
Bank pursuant to Section 2.2 hereof.



"Swing Line Note" means a promissory note, in substantially the form of Exhibit
"B-2" hereto, duly executed by the Borrower and payable to the order of the
Swing Line Bank in the amount of its Swing Line Commitment, including any
restatement, extension or renewal of such Swing Line Note in which event the
modification, extension or renewal notes shall replace the previously issued
Swing Line Note as of the date of such acceptance and shall specify the new
Maturity Date which shall be no greater than 364 days from the date of such
acceptance.



"Taxes" shall have the meaning set forth in Section 2.9(d)(i).



"Total Capital" shall mean, with respect to any period, the amount shown
opposite the captions "Stockholder's Equity" and "Preferred Stock" or similar
captions on the financial statements of the Borrower, prepared in accordance
with GAAP.



"Total Debt" shall mean at any time (a) all interest-bearing Liabilities of the
Borrower, (b) all securitized facilities of the Borrower, (c) all Capital Lease
obligations of the Borrower and (d) all letter of credit obligations of the
Borrower; provided, however, that the term "Total Debt" shall not include
accounts payable and accruals of the Borrower that would be shown as such on the
balance sheet of the Borrower prepared in accordance with GAAP.



"Transferee" shall have the meaning set forth in Section 14.5.



"Type" means, with respect to any Loan, its nature as a Prime Loan or a LIBOR
Loan.



"Unmatured Event of Default" means an event which, but for the lapse of time or
the giving of notice, or both, would constitute an Event of Default.



"Weighted Average Life to Maturity" means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.



1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished pursuant hereto shall be
made and prepared, both as to classification of items and as to amount, in
accordance with GAAP as used in the preparation of the financial statements of
the Borrower on the date of this Agreement. If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished hereunder or in the calculation of financial covenants,
standards or terms contained in this Agreement, the parties hereto agree to
enter into good faith negotiations to amend such provisions so as equitably to
reflect such changes to the end that the criteria for evaluating the financial
condition and performance of the Borrower will be the same after such changes as
they were before such changes; and if the parties fail to agree on the amendment
of such provisions, the Borrower will furnish financial statements in accordance
with such changes but shall provide calculations for all financial covenants,
perform all financial covenants and otherwise observe all financial standards
and terms in accordance with applicable accounting principles and practices in
effect immediately prior to such changes. Calculations with respect to financial
covenants required to be stated in accordance with applicable accounting
principles and practices in effect immediately prior to such changes shall be
reviewed and certified by the Borrower's accountants.



1.3 Other Definitional Provisions; Construction. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word
"Borrower" shall be so construed. The words "hereof", "herein" and "hereunder"
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
references to Article, Section, Subsection, Annex, Schedule, Exhibit and like
references are references to this Agreement unless otherwise specified. An Event
of Default shall "continue" or be "continuing" until such Event of Default has
been waived in accordance with Section 15.9 hereof. References in this Agreement
to any party shall include such party's successors and permitted assigns.
References to any "Section" shall be a reference to such Section of this
Agreement unless otherwise stated. To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.



ARTICLE II

COMMITMENT OF THE LENDERS



2.1 Revolving Loans.



(a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrower set forth herein and in the other Loan Documents,
each Lender agrees to make such Revolving Loans at such times as the Borrower
may from time to time request until, but not including, the Maturity Date, and
in such amounts as the Borrower may from time to time request, provided,
however, that the aggregate principal balance of all Revolving Loans outstanding
at any time shall not exceed the Aggregate Revolving Loan Commitment. Revolving
Loans made by the Lenders may be repaid and, subject to the terms and conditions
hereof, borrowed again up to, but not including the Maturity Date unless the
Revolving Loans are otherwise terminated as provided in this Agreement. The
Revolving Loans shall be used by the Borrower for the purpose of commercial
paper back-up and general corporate purposes.



(b) Revolving Loan Interest and Payments. Except as otherwise provided in this
Section 2.1(b), the principal amount of the Revolving Loans outstanding from
time to time shall bear interest at the Revolving Interest Rate. Accrued and
unpaid interest on the unpaid principal balance of all Revolving Loans
outstanding from time to time which are Prime Loans, shall be due and payable
monthly, in arrears, commencing on June 1, 2004 and continuing on the first
(1st) day of each calendar month thereafter, and on the Maturity Date. Accrued
and unpaid interest on the unpaid principal balance of all Revolving Loans
outstanding from time to time which are LIBOR Loans shall be payable on the last
Business Day of each Interest Period, provided that interest accrued on each
LIBOR Loan having an Interest Period longer than three months shall also be
payable on the last day of each three-month interval during such Interest
Period, commencing on the first such date to occur after the date hereof, on the
date of any principal repayment of a LIBOR Loan and on the Maturity Date. Any
amount of principal or interest on the Revolving Loans which is not paid when
due, whether at stated maturity, by acceleration or otherwise, shall bear
interest payable on demand at the Default Rate.



(c) Revolving Loan Principal Repayments.



(i) Mandatory Principal Prepayments. All Revolving Loans hereunder shall be
repaid by the Borrower on the Maturity Date, unless payable sooner pursuant to
the provisions of this Agreement.



(ii) Optional Prepayments. The Borrower may from time to time prepay the
Revolving Loans which are Prime Loans, in whole or in part, without any
prepayment penalty whatsoever, subject to the following conditions: (i) each
partial prepayment shall be in an amount equal to $500,000.00 or a higher
integral multiple of $100,000; and (ii) any prepayment of the entire principal
balance of the Prime Loans shall include accrued interest on such Prime Loans to
the date of such prepayment and payment in full of all other Obligations (other
than the LIBOR Loans), then due and payable. LIBOR Loans may be voluntarily
repaid or prepaid prior to the last day of the applicable Interest Period,
subject to the indemnification provisions contained in Section 3.4, provided
that the Borrower may not so prepay LIBOR Loans unless it shall have provided at
least three (3) Business Days' written notice to the Agent of such prepayment.



2.2 Swing Line Loans.



(a) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Article IV, from and including the date of this Agreement
and prior to the Maturity Date, the Swing Line Bank agrees, on the terms and
conditions set forth in this Agreement, to make Swing Line Loans to the Borrower
from time to time, in United States Dollars, in an amount not to exceed the
Swing Line Commitment; provided, however, at no time shall the Revolving Credit
Obligations exceed the Aggregate Revolving Loan Commitment. Subject to the terms
of this Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans
at any time prior to the Maturity Date.



(b) Borrowing Notice. The Borrower shall provide Standard Notice to the Agent
and the Swing Line Bank, specifying (i) the applicable Borrowing Date (which
shall be a Business Day), and (ii) the aggregate amount of the requested Swing
Line Loan which shall be an amount not less than $250,000.00 (and in multiples
of $10,000.00 if in excess of that amount). The Swing Line Loans shall at all
times be Prime Loans.



(c) Making of Swing Line Loans. Not later than 3:00 p.m. (Indianapolis time) on
the applicable Borrowing Date, the Swing Line Bank shall make available its
Swing Line Loan, in funds immediately available in Indianapolis to the Agent at
its address specified pursuant to Section 15.21. The Agent will promptly make
the funds so received from the Swing Line Bank available to the Borrower at the
Agent's aforesaid address.



(d) Repayment of Swing Line Loans. The Swing Line Loans shall be evidenced by
the Swing Line Note, and each Swing Line Loan shall be paid in full by the
Borrower on or before the twenty-ninth Business Day after the Borrowing Date for
such Swing Line Loan. The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans or, in a minimum amount and increments
of $100,000.00, any portion of the outstanding Swing Line Loans, upon notice to
the Agent and the Swing Line Bank. In addition, the Agent (i) may at any time in
its sole discretion with respect to any outstanding Swing Line Loan, or (ii)
shall on the twenty-ninth Business Day after the Borrowing Date of any Swing
Line Loan, require each Lender (including the Swing Line Bank) to make a
Revolving Loan in the amount of such Lender's Pro Rata Share of such Swing Line
Loan, for the purpose of repaying such Swing Line Loan. Not later than 12:00
noon (Indianapolis time) on the date of any notice received pursuant to this
Section 2.2(d), each Lender shall make available its required Revolving Loan or
Revolving Loans, in funds immediately available in Indianapolis to the Agent at
its address specified pursuant to Section 15.21. Revolving Loans made pursuant
to this Section 2.2(d) shall initially be Prime Loans and thereafter may be
continued as Prime Loans or converted into LIBOR Loans in the manner provided in
Section 2.4 and subject to the other conditions and limitations therein set
forth and set forth in this Article II. Unless a Lender shall have notified the
Swing Line Bank, prior to its making any Swing Line Loan, that any applicable
condition precedent set forth in Article IV had not then been satisfied, such
Lender's obligation to make Revolving Loans pursuant to this Section 2.2(d) to
repay Swing Line Loans shall be unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Agent, the Swing Line Bank or any other
Person, (b) the occurrence or continuance of an Event of Default or Unmatured
Event of Default, (c) any adverse change in the condition (financial or
otherwise) of the Borrower, or (d) any other circumstances, happening or event
whatsoever. In the event that the Lender fails to make payment to the Agent of
any amount due under this Section 2.2(d), the Agent shall be entitled to
receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Agent receives such payment
from such Lender or such obligation is otherwise fully satisfied. In addition to
the foregoing, if for any reason any Lender fails to make payment to the Agent
of any amount due under this Section 2.2(d), such Lender shall be deemed, at the
option of the Agent, to have unconditionally and irrevocably purchased from the
Swing Line Bank, without recourse or warranty, an undivided interest and
participation in the applicable Swing Line Loan in the amount of such Revolving
Loan, and such interest and participation may be recovered from such Lender
together with such interest thereon at the Federal Funds Effective Rate for each
day during the period commencing on the date of demand and ending on the date
such amount is received. On the Maturity Date, the Borrower shall repay in full
the outstanding principal balance of the Swing Line Loans.



2.3 Making of Loans. Whenever the Borrower desires that the Lenders make
Revolving Loans, the Borrower shall provide Standard Notice to the Agent (that
is, at least one Business Day in advance in the case of the Prime Loans and at
least three Business Days in advance in the case of the LIBOR Loans) setting
forth the following information (a separate notice being required for each such
Type of Loans):



(a) The applicable Borrowing Date;



(b) The aggregate principal amount of such proposed Loans, which shall be an
integral multiple of $100,000.00 which is not less than $1,000,000.00, provided,
however, that any Prime Rate Advance may be in the amount of the unused
Aggregate Revolving Loan Commitment; and



(c) With respect to each LIBOR Rate Advance of such proposed Loans, the Interest
Period to apply to such LIBOR Rate Advance.



Standard Notice having been so provided, the Agent shall promptly notify each
Lender no later than 1:00 o'clock p.m. (Indianapolis time) on the date so
provided, of the information contained therein and of the amount of such
Lender's Loan. Unless any applicable condition specified in Article IV hereof
has not been satisfied, on the date specified in such Standard Notice each
Lender shall make the proceeds of its Loan available to the Agent at the Agent's
Office, no later than 3:00 o'clock p.m. (Indianapolis time), in funds
immediately available at the Agent's address specified pursuant to Section
15.21. Promptly after its receipt thereof, the Agent will make the funds so
received available to the Borrower in funds immediately available at the Agent's
aforesaid address.



2.4 Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.



(a) Automatic Conversion and Continuation. Prime Loans shall continue as Prime
Loans unless and until such Prime Loans are converted into LIBOR Loans. LIBOR
Loans shall continue as LIBOR Loans until the end of the then applicable
Interest Period therefor, at which time such LIBOR Loans shall be automatically
converted into Prime Loans unless the Borrower shall have given the Agent notice
in accordance with Section 2.4(c) requesting that, at the end of such Interest
Period, such LIBOR Loans continue as a LIBOR Loan.



(b) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.4(a), no Loan may be converted
into or continued as a LIBOR Loan (except with the consent of the Required
Lenders) when any Event of Default or Unmatured Event of Default has occurred
and is continuing.



(c) Conversion/Continuation Notice. The Borrower shall provide Standard Notice
to the Agent for each conversion of a Prime Loan into a LIBOR Loan or
continuation of a LIBOR Loan, specifying: (1) the requested date (which shall be
a Business Day) of such conversion or continuation; (2) the amount and Type of
the Loan to be converted or continued; and (3) the amount of LIBOR Loan(s) into
which such Loan is to be converted or continued and the duration of the Interest
Period applicable thereto.



2.5 Default Rate. After the occurrence and during the continuance of an Event of
Default, at the option of the Agent or at the direction of the Required Lenders,
the interest rate(s) applicable to the Obligations shall be the Default Rate.



2.6 Method of Payment. All payments of principal, interest, and fees hereunder
shall be made without setoff, deduction or counterclaim, in immediately
available funds to the Agent at the Agent's address specified pursuant to
Section 15.21, or at any other Lending Installation of the Agent specified in
writing by the Agent to the Borrower, by 2:00 p.m. (Indianapolis time) on the
date when due and shall be made ratably among the Lenders (unless such amount is
not to be shared ratable in accordance with the terms hereof). Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds which the Agent received
at its address specified pursuant to Section 15.21 or at any Lending
Installation specified in a notice received by the Agent from such Lender.



2.7 Notes. Each Lender is authorized to record the principal amount of each of
its Loans and each repayment with respect to its Loans on the schedule attached
to its respective Note; provided, however, that the failure to so record shall
not affect the Borrower's obligations under any such Note.



2.8 Telephonic Notices. The Borrower authorizes the Lenders and the Agent to
extend Advances, effect selections of Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Agent or any
Lender in good faith believes to be acting on behalf of the Borrower. The
Borrower agrees to deliver promptly to the Agent a written confirmation, signed
by an Authorized Officer, if such confirmation is requested by the Agent or any
Lender, of each telephonic notice. If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, (i) the
telephonic notice shall govern absent manifest error and (ii) the Agent or the
Lender, as applicable, shall promptly notify the Authorized Officer who provided
such confirmation of such difference.



2.9 Promise to Pay; Facility Fees; Interest and Fee Basis; Taxes; Loan and
Control Accounts.



(a) Promise to Pay. The Borrower unconditionally promises to pay when due the
principal amount of each Loan and all other Obligations incurred by it, and to
pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the Notes.

(b) Facility Fees. (i) The Borrower shall pay to the Agent, for the account of
the Lenders as provided herein below, from and after the Closing Date until the
date on which the Aggregate Revolving Loan Commitment shall be terminated in
whole, a facility fee accruing at the rate of the then Applicable Facility Fee
Percentage, on the Aggregate Revolving Loan Commitment. All such facility fees
payable under this clause (b)(i) shall be payable quarterly in arrears on the
last Business Day of each fiscal quarter of the Borrower occurring after the
Closing Date (with the first such payment being calculated for the period from
the Closing Date and ending on June 30, 2004), and, in addition, on the date on
which the Aggregate Revolving Loan Commitment shall be terminated in whole. The
Agent shall pay to each Lender a pro rata portion of such facility fee based on
such Lender's Revolving Loan Commitment.



(ii) The Borrower shall pay to the Agent, for the account of the Lenders as
provided herein below, from and after the Closing Date until the date on which
the Aggregate Revolving Loan Commitment shall be terminated in whole, a
utilization fee accruing at the rate of the then Applicable Utilization Fee
Percentage on the Revolving Credit Obligations at any time the Revolving Credit
Obligations exceed thirty-three percent (33%) of the Aggregate Revolving Loan
Commitment. All such utilization fees payable under this clause (b)(ii) shall be
payable quarterly in arrears on the last Business Day of each fiscal quarter of
the Borrower occurring after the Closing Date (with the first such payment being
calculated for the period from the Closing Date and ending on June 30, 2004),
and in addition, on the date on which the Aggregate Revolving Loan Commitment
shall be terminated in whole. The Agent shall pay to each Lender a pro rata
portion of such utilization fee based on such Lender's Revolving Loan
Commitment.



(iii) The Borrower agrees to pay to the Agent for the sole account of the Agent
the fees set forth in the letter agreement between the Agent and the Borrower
dated April 15, 2004, payable at the times and in the amounts set forth therein.



(iv) The Borrower agrees to pay to the Agent for the benefit of the Lenders on
or before the Closing Date a commitment fee in the amount of 10.0 bps on the
Aggregate Revolving Loan Commitment.



(c) Interest and Fee Basis, Applicable Prime Rate Margin, Applicable LIBOR
Margin, Applicable Facility Fee Percentage and Applicable Utilization Fee
Percentage.



(i) Interest on all Obligations and all fees shall be calculated for actual days
elapsed on the basis of a 360-day year. Notwithstanding the foregoing, interest
on Prime Loans shall be calculated on the basis of a year consisting of 365
days. Interest shall be payable for the day an Obligation is incurred but not
for the day of any payment on the amount paid if payment is received prior to
2:00 p.m. (Indianapolis time) at the place of payment. If any payment of
principal of or interest on a Loan or any payment of any other Obligations shall
become due on a day which is not a Business Day, such payment shall be made on
the immediately preceding Business Day.



(ii) The Applicable Prime Rate Margin and Applicable LIBOR Margin for all Loans,
the Applicable Facility Fee Percentage and the Applicable Utilization Fee
Percentage shall be determined from time to time by reference to the table set
forth below, on the basis of the then applicable S&P Rating and Moody's Rating
as described in this Section 2.9(c)(ii).



S&P Moody's Applicable Applicable Applicable& #9; Applicable

Rating

Rating LIBOR Prime Rate Facility Utilization



Margin Margin Fee Fee

Percentage Percentage

Greater than or Greater than or

equal to BBB equal to Baa2 92.5 bps 0 bps 20 bps 12.5 bps



Equal to BBB- Equal to Baa3 100 bps 0 bps 25 bps 12.5 bps



Equal to BB+ Equal to Ba1 120 bps 0 bps 30 bps 25 bps

Equal to BB Equal to Ba2 140 bps 0 bps 35 bps 25 bps

Less than or Less than or

equal to BB- equal to Ba3 175 bps 0 bps 50 bps 25 bps

For purposes of this Section 2.9(c)(ii), "bps" means one-one hundredth of one
percent (.01%). In the event that the S&P Rating and Moody's Rating are not at
the same Level, the Applicable LIBOR Margin, the Applicable Prime Rate Margin,
the Applicable Facility Fee Percentage and the Applicable Utilization Fee
Percentage shall be determined on the basis of the higher of the two ratings
unless there is more than one Level differential between such ratings in which
event the rating level above the lower of the two ratings shall be used. Any
change in the S&P Rating or the Moody's Rating shall be effective two Business
Days after it is announced by S&P or Moody's, respectively.

(d) Taxes.



(i) Any and all payments by the Borrower hereunder shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings or any liabilities with respect
thereto including those arising after the date hereof as a result of the
adoption of or any change in any law, treaty, rule, regulation, guideline or
determination of a Governmental Authority or any change in the interpretation or
application thereof by a Governmental Authority but excluding, in the case of
each Lender and the Agent, such taxes (including income taxes, franchise taxes
and branch profit taxes) as are imposed on or measured by such Lender's or
Agent's, as the case may be, income by the United States of America or any
Governmental Authority of the jurisdiction under the laws of which such Lender
or Agent, as the case may be, is organized or maintains a Lending Installation
(all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings, and liabilities which the Agent or a Lender determines to be
applicable to this Agreement, the other Loan Documents, the Revolving Loan
Commitments or the Loans being hereinafter referred to as "Taxes"). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under the other Loan Documents to any Lender or the
Agent, (A) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.9(d)) such Lender or the Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (B) the Borrower shall make such deductions, and (C) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. If a withholding tax of
the United States of America or any other Governmental Authority shall be or
become applicable (y) after the date of this Agreement, to such payments by the
Borrower made to the Lending Installation or any other office that a Lender may
claim as its Lending Installation, or (z) after such Lender's selection and
designation of any other Lending Installation, to such payments made to such
other Lending Installation, such Lender shall use reasonable efforts to make,
fund and maintain its Loans through another Lending Installation of such Lender
in another jurisdiction so as to reduce the Borrower's liability hereunder, if
the making, funding or maintenance of such Loans through such other Lending
Installation of such Lender does not, in the judgment of such Lender, otherwise
adversely affect such Loans, or obligations under the Revolving Loan Commitments
of such Lender.



(ii) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
other Loan Documents, the Revolving Loan Commitments, or the Loans (hereinafter
referred to as "Other Taxes").





(iii) The Borrower indemnifies each Lender and the Agent for the full amount of
Taxes and Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any Governmental Authority on amounts payable under this Section
2.9(d)) paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within thirty (30) days after the
date such Lender or the Agent (as the case may be) makes written demand
therefor. A certificate as to any additional amount payable to any Lender or the
Agent under this Section 2.9(d) submitted to the Borrower and the Agent (if a
Lender is so submitting) by such Lender or the Agent shall show in reasonable
detail the amount payable and the calculations used to determine such amount and
shall, absent manifest error, be final, conclusive and binding upon all parties
hereto. With respect to such deduction or withholding for or on account of any
Taxes and to confirm that all such Taxes have been paid to the appropriate
Governmental Authorities, the Borrower shall promptly (and in any event not
later than thirty (30) days after receipt) furnish to each Lender and the Agent
such certificates, receipts and other documents as may be required (in the
judgment of such Lender or the Agent) to establish any tax credit to which such
Lender or the Agent may be entitled.





(iv) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by the Borrower, the Borrower shall furnish to the Agent the original or a
certified copy of a receipt evidencing payment thereof.



(v) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.9(d) shall survive the payment in full of principal and interest
hereunder and the termination of this Agreement.



(vi) Without limiting the obligations of the Borrower under this Section 2.9(d),
each Lender that is not created or organized under the laws of the United States
of America or a political subdivision thereof shall deliver to the Borrower and
the Agent on or before the Closing Date, or, if later, the date on which such
Lender becomes a Lender pursuant to Section 14.3, a true and accurate
certificate executed in duplicate by a duly authorized officer of such Lender,
in a form satisfactory to the Borrower and the Agent, to the effect that such
Lender is capable under the provisions of an applicable tax treaty concluded by
the United States of America (in which case the certificate shall be accompanied
by two executed copies of Form 1001 of the IRS) or under Section 1442 of the
Code (in which case the certificate shall be accompanied by two copies of Form
4224 of the IRS, or, if such Lender is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, two completed and signed copies of IRS Form
W-8 or W-9 or the applicable successor form) of receiving payments of interest
hereunder without deduction or withholding of United States federal income tax.
Each such Lender further agrees to deliver to the Borrower and the Agent from
time to time a true and accurate certificate executed in duplicate by a duly
authorized officer of such Lender substantially in a form satisfactory to the
Borrower and the Agent, before or promptly upon the occurrence of any event
requiring a change in the most recent certificate previously delivered by it to
the Borrower and the Agent pursuant to this Section 2.9(d)(vi). Further, each
Lender which delivers a certificate accompanied by Form 1001 of the IRS
covenants and agrees to deliver to the Borrower and the Agent within fifteen
(15) days prior to January 1, 2004, another such certificate and two accurate
and complete original signed copies of Form 1001 (or any successor form or forms
required under the Code or the applicable regulations promulgated thereunder),
and each Lender that delivers a Form W-8 or W-9 as prescribed above or a
certificate accompanied by Form 4224 of the IRS covenants and agrees to deliver
to the Borrower and the Agent within fifteen (15) days prior to the beginning of
each subsequent taxable year of such Lender during which this Agreement is still
in effect, another such Form W-8 or W-9 or another such certificate and two
accurate and complete original signed copies of IRS Form 4224 (or any successor
form or forms required under the Code or the applicable regulations promulgated
thereunder). Each such certificate shall certify as to one of the following:



(a) that such Lender is capable of receiving payments of interest hereunder
without deduction or withholding of United States of America federal income tax;



(b) that such Lender is not capable of receiving payments of interest hereunder
without deduction or withholding of United States of America federal income tax
as specified therein but is capable of recovering the full amount of any such
deduction or withholding from a source other than the Borrower and will not seek
any such recovery from the Borrower; or



(c) that, as a result of the adoption of or any change in any law, treaty, rule,
regulation, guideline or determination of a Governmental Authority or any change
in the interpretation or application thereof by a Governmental Authority after
the date such Lender became a party hereto, such Lender is not capable of
receiving payments of interest hereunder without deduction or withholding of
United States of America federal income tax as specified therein and that it is
not capable of recovering the full amount of the same from a source other than
the Borrower.



Each Lender shall promptly furnish to the Borrower and the Agent such additional
documents as may be reasonably required by the Borrower or the Agent to
establish any exemption from or reduction of any Taxes or Other Taxes required
to be deducted or withheld and which may be obtained without undue expense to
such Lender.



(e) Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a "Loan Account") evidencing the Obligations of
the Borrower to such Lender owing to such Lender from time to time, including
the amount of principal and interest payable and paid to such Lender from time
to time hereunder and under the Notes.



(f) Entries Binding. The entries made in the Register and each Loan Account
shall be conclusive and binding for all purposes, absent manifest error, unless
the Borrower objects to information contained in the Register and each Loan
Account within thirty (30) days of the Borrower's receipt of such information.



2.10 Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the Agent
will notify each Lender of the contents of each Standard Notice and repayment
notice received by it hereunder. The Agent will notify each Lender of the
interest rate applicable to each LIBOR Loan promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Prime Rate.



2.11 Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Notes shall be deemed held by each Lender for the benefit
of such Lending Installation. Each Lender may, by written or facsimile notice to
the Agent and the Borrower, designate a Lending Installation through which Loans
will be made by it and for whose account Loan payments are to be made.



2.12 Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (i) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day or (ii) in the case of payment by the Borrower, the interest
rate applicable to the relevant Loan.



2.13 Maturity Date. This Agreement shall be effective until the Maturity Date.
Notwithstanding the termination of this Agreement on the Maturity Date, until
all of the Obligations (other than contingent indemnity obligations) shall have
been fully and indefeasibly paid and satisfied and all financing arrangements
among the Borrower and the Lenders shall have been terminated, all of the rights
and remedies under this Agreement and the other Loan Documents shall survive.



2.14 Replacement of Certain Lenders. In the event a Lender ("Affected Lender")
shall have: (i) failed to fund its applicable Pro Rata Share of any Advance
requested by the Borrower, or to fund a Revolving Loan in order to repay Swing
Line Loans pursuant to Section 2.2(d), which such Lender is obligated to fund
under the terms of this Agreement and which failure has not been cured, (ii)
requested compensation from the Borrower under Sections 2.9(d), 3.1 or 3.2 to
recover Taxes, Other Taxes or other additional costs incurred by such Lender
which are not being incurred generally by the other Lenders, (iii) delivered a
notice pursuant to Section 3.3 claiming that such Lender is unable to extend
LIBOR Loans to the Borrower for reasons not generally applicable to the other
Lenders or (iv) has invoked Section 15.2, then, in any such case, the Borrower
or the Agent may make written demand on such Affected Lender (with a copy to the
Agent in the case of a demand by the Borrower and a copy to the Borrower in the
case of a demand by the Agent) for the Affected Lender to assign, and such
Affected Lender shall use its best efforts to assign pursuant to one or more
duly executed Assignment Agreements five (5) Business Days after the date of
such demand, to one or more financial institutions that comply with the
provisions of Section 14.3 which the Borrower or the Agent, as the case may be,
shall have engaged for such purpose ("Replacement Lender"), all of such Affected
Lender's rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, its Revolving Loan Commitment, all
Loans owing to it, all of its participation interests in existing Swing Line
Loans, and its obligation to participate in additional Swing Line Loans
hereunder) in accordance with Section 14.3. The Agent agrees, upon the
occurrence of such events with respect to an Affected Lender and upon the
written request of the Borrower, to use its reasonable efforts to obtain the
commitments from one or more financial institutions to act as a Replacement
Lender. The Agent is authorized to execute one or more of such Assignment
Agreements as attorney-in-fact for any Affected Lender failing to execute and
deliver the same within five (5) Business Days after the date of such demand.
Further, with respect to such assignment the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Loans owned to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections 2.9(d), 3.1, or 3.2 with respect to such Affected
Lender and compensation payable under Section 2.9(b) in the event of any
replacement of any Affected Lender under clause (ii) or clause (iii) of this
Section 2.14; provided that upon such Affected Lender's replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.9(d), 3.1, 3.2, 3.4 and 15.7, as well as
to any fees accrued for its account hereunder and not yet paid, and shall
continue to be obligated under Section 12.8. Upon the replacement of any
Affected Lender pursuant to this Section 2.14, the provisions of Section 11.1
shall continue to apply with respect to borrowings which are then outstanding
with respect to which the Affected Lender failed to fund its applicable Pro Rata
Share and which failure has not been cured.



 

ARTICLE III

CHANGE IN CIRCUMSTANCES



3.1 Yield Protection. If any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) adopted after the date of this Agreement and having general applicability
to all banks within the jurisdiction in which such Lender operates (excluding,
for the avoidance of doubt, the effect of and phasing in of capital requirements
or other regulations or guidelines passed prior to the date of this Agreement),
or any interpretation or application thereof by any Governmental Authority
charged with the interpretation or application thereof, or the compliance of any
Lender therewith:



(i) subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from the Borrower (excluding
federal taxation of the overall net income of any Lender or applicable Lending
Installation), or changes the basis of taxation of payments to any Lender in
respect of its Loans or other amounts due it hereunder, or



(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to LIBOR Loans) with respect to its
Loans, or



(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining the Loans or reduces any amount received by any Lender or any
applicable Lending Installation in connection with Loans or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of Loans held or interest received by it, by an amount
deemed material by such Lender,



and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Loans or to reduce any amount received under
this Agreement, then, within fifteen (15) days after receipt by the Borrower of
written demand by such Lender pursuant to Section 3.5, the Borrower shall pay
such Lender that portion of such increased expense incurred or reduction in an
amount received which such Lender determines is attributable to making, funding
and maintaining its Loans and its Revolving Loan Commitment.



3.2 Changes in Capital Adequacy Regulations. If a Lender determines (i) the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change, and (ii) such increase in capital will
result in an increase in the cost to such Lender of maintaining its Loans or its
obligation to make Loans hereunder, then, within fifteen (15) days after receipt
by the Borrower of written demand by such Lender pursuant to Section 3.5, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its Loans or its
obligation to make Loans hereunder (after taking into account such Lender's
policies as to capital adequacy). "Change" means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines excluding, for the
avoidance of doubt, the effect of any phasing in of such Risk-Based Capital
Guidelines or any other capital requirements passed prior to the date hereof, or
(ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement and having general applicability to all banks and financial
institutions within the jurisdiction in which such Lender operates which affects
the amount of capital required or expected to be maintained by any Lender or any
Lending Installation or any corporation controlling any Lender. "Risk-Based
Capital Guidelines" means (i) the risk-based capital guidelines in effect in the
United States on the date of this Agreement, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices entitled
"International Convergence of Capital Measurements and Capital Standards,"
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.



3.3 Availability of Types of Advances. If (i) any Lender determines that
maintenance of its LIBOR Loans at a suitable Lending Installation would violate
any applicable law, rule, regulation or directive, whether or not having the
force of law, or (ii) the Required Lenders determine that (x) deposits of a type
and maturity appropriate to match fund LIBOR Rate Advances are not available or
(y) the interest rate applicable to a Type of Advance does not accurately
reflect the cost of making or maintaining such an Advance, then the Agent shall
suspend the availability of the affected Type of Advance and, in the case of any
occurrence set forth in clause (i) require any Advances of the affected Type to
be repaid.



3.4 Funding Indemnification. If any payment of a LIBOR Rate Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment, conversion or otherwise, or a LIBOR Rate
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower indemnifies each Lender for any loss
or cost incurred by it resulting therefrom, including, without limitation, any
loss or cost in liquidating or employing deposits acquired to fund or maintain
the LIBOR Rate Advance.



3.5 Lender Statements; Survival of Indemnity. If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
LIBOR Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1 and 3.2 or to avoid the unavailability of a Type of Advance under
Section 3.3, so long as such designation is not disadvantageous to such Lender.
Each Lender requiring compensation pursuant to Section 2.9(d) or to this Article
III shall use its reasonable efforts to notify the Borrower and the Agent in
writing of any Change, law, policy, rule, guideline or directive giving rise to
such demand for compensation not later than thirty (30) days following the date
upon which the responsible account officer of such Lender knows or should have
known of such Change, law, policy, rule, guideline or directive. Any demand for
compensation pursuant to this Article III shall be in writing and shall state
the amount due, if any, under Section 3.1, 3.2 or 3.4 and shall set forth in
reasonable detail the calculations upon which such Lender determined such
amount. Such written demand shall be rebuttably presumed correct for all
purposes. Determination of amounts payable under such Sections in connection
with a LIBOR Loan shall be calculated as though each Lender funded its LIBOR
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the LIBOR Loan applicable to such
Loan, whether in fact that is the case or not. The obligations of the Borrower
under Section 3.1, 3.2 and 3.4 shall survive the payment of the Obligations and
termination of this Agreement.



ARTICLE IV

CONDITIONS OF BORROWING



Notwithstanding any other provision of this Agreement, the Lenders shall not be
required to disburse or make all or any portion of the Loans if any of the
following conditions have not occurred.



4.1 Loan Documents. The Borrower shall have executed and delivered to the Agent
with sufficient copies for the Lenders all of the following Loan Documents
(collectively, the "Loan Documents"), all of which must be satisfactory to the
Agent, the Lenders, the Agent's counsel and the Lender's counsel in form,
substance and execution:



(a) Credit Agreement. This Agreement duly executed by the Borrower.



(b) Revolving Notes. Revolving Notes duly executed by the Borrower.



(c) Swing Loan Note. A Swing Loan Note duly executed by the Borrower.



4.2 Capitalization, Etc. The corporate and capital structure of Borrower, the
certificate or articles of incorporation and by-laws of Borrower, and the terms,
conditions, amounts and holders of all equity, debt and other indebtedness,
obligations and liabilities of each of them, shall be not unsatisfactory to the
Lenders.



4.3 Governmental Approvals and Filings. The Agent shall have received, with
copies and executed counterparts for each Lender, true and correct copies (in
each case certified as to authenticity on such date on behalf of the Borrower)
of all items referred to in Schedule 4.3 hereof which are designated on such
Schedule to be receivable on or prior to the Closing Date and such items shall
be satisfactory in form and substance to the Agent and shall be in full force
and effect.



4.4 Corporate Proceedings. The Agent shall have received, with a counterpart for
each Lender, a certificate by the Secretary of Borrower dated as of the Closing
Date as to (i) true copies of the certificate or articles of incorporation and
by-laws of Borrower in effect on such date, (ii) true copies of all corporate
action taken by Borrower relative to this Agreement and the other Loan Documents
and (iii) the incumbency and signature of the officers of Borrower executing
this Agreement and the other Loan Documents, together with satisfactory evidence
of the incumbency of such Secretary. The Agent shall have received, with a copy
for each Lender, certificates from the appropriate Secretaries of State or other
applicable Governmental Authorities dated not more than thirty (30) days before
the Closing Date showing the existence of Borrower in its state of
incorporation.



4.5 Legal Opinions. The Agent shall have received, with an executed counterpart
for each Lender, opinions addressed to the Agent and each Lender, dated the
Closing Date, of Barnes & Thornburg, as to such matters as may be requested by
Agent and in form and substance satisfactory to Agent.



4.6 Officers' Certificates. The Agent shall have received, with an executed
counterpart for each Lender, certificates from such officers of Borrower as to
such matters as Agent or any Lender may request, including, without limitation,
a certificate from an Authorized Officer of Borrower certifying that the
Borrower is Solvent.



4.7 Fees, Expenses, Etc. All reasonable fees and other compensation required to
be paid to the Agent and the Lenders pursuant hereto or pursuant to any other
written agreement on or prior to the Closing Date shall have been paid or
received.



4.8 Additional Matters. The Agent shall have received such other certificates,
opinions, documents and instruments as may be requested by any Lender. All
corporate and other proceedings, and all documents, instruments and other
matters in connection with the transactions contemplated by this Agreement and
the other Loan Documents shall be satisfactory in form and substance to Agent
and each Lender.



4.9 Event of Default. No Event of Default or Unmatured Event of Default shall
have occurred and be continuing on such date or after giving effect to the Loans
requested to be made on such date.



4.10 Adverse Changes. No material adverse change in the financial condition or
affairs of the Borrower, as determined in any Lender's sole and complete
discretion, shall have occurred, with respect to the initial disbursements since
December 31, 2003.



4.11 Litigation. No litigation or governmental proceeding shall have been
instituted against the Borrower or any of its officers or shareholders which in
the discretion of the any Lender reasonably exercised, materially adversely
affects the financial condition or continued operation of the Borrower.



4.12 Representations and Warranties. Each of the representations and warranties
made by the Borrower in Article V hereof shall be true and correct in all
material respects on and as of such date as if made on and as of such date, both
before and after giving effect to the Loans requested to be made on such date.



ARTICLE V

REPRESENTATIONS AND WARRANTIES



Borrower hereby represents and warrants to each Lender as follows:



5.1 Corporate Status. Borrower is a corporation duly organized and validly
existing under the laws of the State of Indiana. Borrower has corporate power
and authority to own its property and to transact the business in which it is
engaged or presently proposes to engage. Borrower is duly qualified to do
business as a foreign corporation and is in good standing in all jurisdictions
in which the ownership of its properties or the nature of its activities or both
makes such qualification necessary or advisable except where the failure to so
qualify could not have a Material Adverse Effect.



5.2 Corporate Power and Authorization. Borrower has corporate power and
authority to execute, deliver, perform, and take all actions contemplated by
each Loan Document, and all such action has been duly and validly authorized by
all necessary corporate proceedings on its part. Without limitation of the
foregoing, the Borrower has the corporate power and authority to borrow pursuant
to the Loan Documents to be fullest extent permitted hereby and thereby from
time to time, and has taken all necessary corporate action to authorize such
borrowings and requests.



5.3 Execution and Binding Effect. This Agreement and each other Loan Document
which is required to be delivered on or before the Closing Date pursuant to
Section 4.1 hereof has been duly and validly executed and delivered by Borrower.
This Agreement constitutes, and each other Loan Document when executed and
delivered by Borrower will constitute, the legal, valid, and binding obligation
of the Borrower enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors' rights or by
general principles of equity limiting the availability of equitable remedies.



5.4 Government Approvals and Filings. No approval, order, consent,
authorization, certificate, license, permit or validation of, or exemption or
other action by, or filing, recording or registration with, or notice to, any
Governmental Authority (collectively, "Government Action") is or will be
necessary in connection with execution and delivery of any Loan Document by
Borrower or consummation by Borrower of the financing transaction herein or
therein contemplated or payment by the Borrower of the Loans, except for matters
set forth in Schedule 4.3 hereof, and no Government Action, except for matters
set forth in Schedule 4.3 hereof, is or will be necessary in connection with the
Loans at any time prior to the termination of this Agreement.



5.5 Absence of Conflicts. Neither the execution and delivery of any Loan
Document by Borrower, nor consummation by Borrower of the transactions herein or
therein contemplated, nor performance of or compliance with the terms and
conditions hereof or thereof by Borrower does or will:



(a) violate or conflict with any Requirement of Law, or



(b) violate, conflict with or result in a breach of any term or condition of, or
constitute a default under, or result in (or give rise to any right, contingent
or otherwise of any Person to cause) any termination, cancellation, prepayment
or acceleration of performance of, or result in the creation or imposition of
(or give rise to any obligation, contingent or otherwise, to create or impose)
any Lien upon any of the property of Borrower pursuant to, or otherwise result
in (or give rise to any right, contingent or otherwise, of any Person to cause)
any change in any right, power, privilege, duty or obligation of Borrower under
or in connection with,



(i) the certificate or articles of incorporation or by- laws of Borrower,



(ii) any Contractual Obligations creating, evidencing or securing any
Indebtedness to which Borrower is a party or by which it or any of its
properties (now owned or hereafter acquired) may be subject or bound, or



(iii) any other Contractual Obligations of Borrower,



which could reasonably be expected to have a Material Adverse Effect on
Borrower.



5.6 Margin Regulations. No part of the proceeds of any Loan hereunder will be
used for the purpose of buying or carrying Margin Stock, or to extend credit to
others for the purpose of buying or carrying any Margin Stock. Borrower is not
engaged in the business of extending credit to others for the purpose of buying
or carrying Margin Stock. Borrower does not own any Margin Stock. Neither the
making of any Loan nor any use of proceeds of any such Loan will violate or
conflict with the provisions of Regulation T, U or X of the Board of Governors
of the Federal Reserve System, as amended from time to time.



5.7 Subsidiaries. The Borrower has no subsidiaries, except for IPL Funding
Corporation.



5.8 [Intentionally Deleted]



5.9 Ownership and Control. The outstanding shares of capital stock of Borrower
have been duly authorized and validly issued and are fully paid and
nonassessable. IPALCO owns all of the common equity securities of Borrower.
There are no options, warrants, calls, subscriptions, conversion rights,
exchange rights, preemptive rights or other rights, agreements or arrangements
(contingent or otherwise) which may in any circumstances now or hereafter
obligate Borrower to issue any shares of its capital stock or any other
securities, except for matters set forth in Schedule 5.9 hereof and except for
matters which are permitted by the terms hereof and notice of which is provided
by the Borrower to the Agent. Schedule 5.9 hereof describes as of the date
hereof all options, rights, purchase agreements, buy- sell agreements,
restrictions on transfer, pledges, proxies, voting trusts, powers of attorney,
voting agreements and other agreements, instruments or arrangements to which
Borrower is a party or is subject or bound, or to which any record or beneficial
owner of common stock of Borrower is a party or is subject or bound, which
pertain to any shares of common stock (now or hereafter outstanding) of
Borrower, including any matter which may affect beneficial or record ownership
thereof or transferability thereof or voting rights with respect thereto.



5.10 Litigation. Except as set forth in Schedule 5.10 hereof, there is no
pending or, to the Borrower's knowledge, threatened action, suit, claim,
proceeding or investigation by or before any Governmental Authority against or
affecting Borrower which could, if adversely determined, have a Material Adverse
Effect.



5.11 Absence of Events of Default. No event has occurred and is continuing and
no condition exists which constitutes an Event of Default or an Unmatured Event
of Default.



5.12 Insurance. Borrower maintains with financially sound and reputable insurers
the insurance required by Section 7.3 hereof.



5.13 Title to Property. Borrower has good and marketable title in fee simple to
all real property owned or purported to be owned by it and good title to all
other property of whatever nature owned or purported to be owned by it, in each
case free and clear of all Liens, other than Permitted Liens.



5.14 Intellectual and Other Property. Borrower owns, or is licensed or otherwise
has the right to use, all the patents, trademarks, service marks, names (trade,
service, fictitious or otherwise), copyrights, technology, processes, data bases
and other rights, free from burdensome restrictions, necessary to own and
operate its properties and to carry on its business as presently conducted and
presently planned to be conducted without conflict with the rights of others in
any material respect.



5.15 Taxes. All tax and information returns required to be filed by or on behalf
of Borrower have been properly prepared, executed and filed, except when the
failure to do so could not have a Material Adverse Effect. All taxes,
assessments, fees and other governmental charges upon Borrower or upon any of
its properties, incomes, sales or franchises which are due and payable have been
paid other than those not yet delinquent and payable without premium or penalty,
and except for those being diligently contested in good faith by appropriate
proceedings, and in each case adequate reserves and provisions for taxes have
been made on the books of Borrower. The reserves and provisions for taxes on the
books of Borrower are adequate for all open years and for its current fiscal
period. Borrower does not know of any proposed additional assessment or basis
for any material assessment for additional taxes against Borrower (whether or
not reserved against) except assessments or basis therefor which could not have
a Material Adverse Effect.



5.16 Employee Benefits. On the date of this Agreement and the Closing Date,
Borrower has no material liability (contingent or otherwise) for or in
connection with, and none of its properties is subject to a Lien in connection
with, any Pension-Related Event.



5.17 Environmental Matters.



(a) Borrower is and has been in compliance with all applicable Environmental
Laws, except where the failure to so comply, individually or in the aggregate,
could not have a Material Adverse Effect. To Borrower's knowledge, there are no
circumstances that may prevent or interfere with such compliance by Borrower in
the future.



(b) All Environmental Approvals necessary for the ownership and operation of
Borrower's properties, facilities and businesses as presently owned and operated
and as presently proposed to be owned and operated have been obtained and are in
full force and effect, unless such failure could not reasonably be expected to
have a Material Adverse Effect on Borrower.



(c) Except as set forth on Schedule 5.10, there is no Environmental Claim
pending or, to the knowledge of Borrower, threatened, and there are no past or
present acts, omissions, events or circumstances (including but not limited to
any dumping, leaching, deposition, removal, abandonment, escape, emission,
discharge or release of any Hazardous Material at, on or under any facility or
property now or previously owned, operated or leased by Borrower or, to the
knowledge of Borrower, any of its Environmental Affiliates) that could form the
basis of any Environmental Claim, against Borrower or any of its Environmental
Affiliates, except matters which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.



(d) No facility or property now or previously owned, operated or leased by
Borrower is an Environmental Cleanup Site. Neither Borrower nor, to the
knowledge of Borrower, any of its Environmental Affiliates has directly
transported or directly arranged for the transportation of any material
quantities of Hazardous Materials to any Environmental Cleanup Site, except
matters which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. To Borrower's knowledge, no Lien
exists, and no condition exists which could result in the filing of a Lien,
against any property of Borrower or any of its Environmental Affiliates, under
any Environmental Law.



5.18 Accuracy of Representations and Warranties. None of Borrower's
representations or warranties set forth in this Agreement or in any document or
certificate taken together with any related document or certificate furnished
pursuant to this Agreement or in connection with the transactions contemplated
hereby contains or will contain any untrue statement of a material fact or omits
or will omit to state a material fact necessary to make any statement of fact
contained herein or therein, in light of the circumstances under which it was
made, not misleading; except that unless provided otherwise any such document or
certificate which is dated speaks as of the date stated and not the present.



5.19 No Investment Company. Borrower is not an "investment company" or a company
"controlled" by an "investment company" as such terms are defined in the
Investment Company Act of 1940, as amended, which is required to register
thereunder.



5.20 Labor Matters. As of the Closing Date, no labor disputes, strikes or
walkouts affecting the operations of the Borrower is pending, or, to the
Borrower's knowledge, threatened, planned or contemplated that could reasonably
be expected to have a Material Adverse Effect on the Borrower.



5.21 Solvency. After giving effect to the (i) Loans to be made on the Closing
Date or such other date as Loans requested hereunder are made and the
consummation of the other transactions contemplated by this Agreement and (ii)
the payment and accrual of all fees, costs and expenses payable by the Borrower
in connection with the execution, delivery and performance of the Loan
Documents, the Borrower is Solvent.



5.22 Financial Statements. Complete and accurate copies of the following
financial statements and the following related information have been delivered
to the Agent: the balance sheet of the Borrower as at December 31, 2003, and the
related combined statements of income, changes in stockholders' equity and cash
flows of the Borrower for the fiscal year then ended, and the audit report
related thereto. Such financial statements reflect all Liabilities of the
Borrower as of such date.



5.23 No Material Adverse Change. Since December 31, 2003 up to the Closing Date,
there has occurred no material adverse change in the business, financial
condition, operations or prospects of the Borrower or any other event which has
had or could reasonably be expected to result in a Material Adverse Effect.



5.24 Regulatory Matters. Borrower is a public utility regulated by the Indiana
Utility Regulatory Commission ("IURC") and the Federal Energy Regulatory
Commission ("FERC"). Borrower has the sole right to furnish retail electric
service to its present and future customers within the boundaries of its
exclusive service area, and no other electricity supplier may render or extend
retail electric service within Borrower's exclusive service area. Except for
matters set forth in Schedule 4.3 hereof, no action or approval by the IURC
(other than the IURC Order) or FERC is or will be necessary in connection with
execution and delivery of any Loan Document by Borrower or consummation by
Borrower of the financing transaction herein or therein contemplated or payment
by the Borrower of the Loans.



ARTICLE VI

NEGATIVE COVENANTS



6.1 Indebtedness. The Borrower shall not, either directly or indirectly, create,
assume, incur or have outstanding any Indebtedness (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any debt or obligation of any other Person, except:



(a) the Obligations;



(b) endorsement for collection or deposit of any commercial paper secured in the
ordinary course of business;



(c) obligations of the Borrower for taxes, assessments, municipal or other
governmental charges;



(d) obligations of the Borrower for accounts payable, other than for money
borrowed, and customer security deposits, incurred in the ordinary course of
business;



(e) secured or unsecured purchase money Indebtedness incurred by the Borrower to
finance the acquisition of fixed assets, if (1) at the time of such incurrence
no Event of Default or Unmatured Event of Default has occurred and is continuing
or would result from such incurrence, (2) such Indebtedness has a scheduled
maturity and is not due on demand, (3) such Indebtedness does not exceed the
lower of the fair market value or the cost of the applicable fixed assets on the
date acquired, (4) such Indebtedness does not exceed $5,000,000 in the aggregate
outstanding at any time, and (5) any Lien securing such Indebtedness is
permitted under Section 6.2;



(f) obligations existing on the date hereof which are disclosed in Schedule 6.1
hereof;



(g) indebtedness incurred in accordance with the IURC Order so long as on a pro
forma basis Borrower remains in compliance with the financial covenants
contained in Article VIII;



(h) the LaSalle Line of Credit; and



(i) any Permitted Refinancing Indebtedness.



6.2 Encumbrances. The Borrower shall not, either directly or indirectly, create,
assume, incur or suffer or permit to exist any Lien or charge of any kind or
character upon any asset of the Borrower, whether owned at the date hereof or
hereafter acquired, except for the following ("Permitted Liens"):



(a) Liens for taxes, assessments or other governmental charges not yet due or
which are being contested in good faith by appropriate proceedings in such a
manner as not to make the property forfeitable;



(b) Liens or charges incurred in the ordinary course of the business of the
Borrower which were not incurred in connection with the borrowing of money or
the obtaining of an advance or credit, and which do not in the aggregate
materially detract from the value of its property or assets or materially impair
the use thereof in the operation of its business;



(c) Liens arising out of judgments or awards against the Borrower with respect
to which it shall concurrently therewith be prosecuting a timely appeal or
proceeding for review and with respect to which it shall have secured a stay of
execution pending such appeal or proceedings for review;



(d) pledges or deposits to secure obligations under worker's compensation laws
or similar legislation;



(e) good faith deposits in connection with lending contracts or leases to which
the Borrower is a party;



(f) purchase money Liens; provided that such Liens shall not apply to any
property of Borrower other than that purchased and that such Liens in the
aggregate shall not exceed $5,000,000.00;



(g) deposits to secure public or statutory obligations of the Borrower;



(h) Liens existing on the date hereof and disclosed in Schedule 6.2 hereof;



(i) Liens issued in connection with Permitted Refinancing Indebtedness; and



(j) Liens issued in connection with Indebtedness permitted pursuant to Section
6.1(g).



6.3 Investments; Acquisitions. The Borrower shall not, either directly or
indirectly, make or have outstanding any new investments (whether through
purchase of stocks, obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets, business,
stock or other evidence of beneficial ownership of any other Person except
Eligible Investments.



6.4 Transfer; Merger. The Borrower shall not, either directly or indirectly,
merge, consolidate, sell, transfer, license, lease, encumber or otherwise
dispose of all or substantially all of its assets. The Borrower shall not,
either directly or indirectly, sell, transfer, license, lease, encumber or
otherwise dispose of any core utility operating asset, as reasonably determined
by the parties, unless such sales, transfers, licenses, leases, encumbrances and
other dispositions do not exceed $25,000,000.00 in the aggregate at any time.



6.5 Issuance of Stock. The Borrower shall not, either directly or indirectly,
issue or distribute any additional capital stock or other equity securities of
the Borrower.



6.6 Dividends and Related Distributions. Borrower shall not declare or make any
Stock Payment, or agree, become or remain liable (contingently or otherwise) to
do any of the foregoing, except that Borrower may pay dividends or make
distributions so long as Borrower is not in violation of the financial covenants
set forth in Article VIII and is not in material violation of any other covenant
of Borrower and such dividend or distribution will not cause a violation of the
financial covenants set forth in Article VIII and would not result in a material
violation of any other covenant of Borrower herein.



6.7 Change of Legal Status. The Borrower shall not change its name, its type of
organization, its jurisdiction of organization or other legal structure.



6.8 Transactions with Affiliates. The Borrower shall not directly or indirectly
enter into or permit to exist any transaction (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Borrower, on terms that are less favorable to
the Borrower than those that might be obtained in an arm's length transaction at
the time from Persons who are not an Affiliate.



6.9 Contingent Liabilities. Without the prior written consent of the Required
Lenders, the Borrower shall not be or become subject to or bound by any
additional Contingent Liability other than Contingent Liabilities with respect
to vendor guaranties which do not exceed $25,000,000.00 in the aggregate at any
time. Each Contingent Liability in excess of $100,000.00, as of the Closing
Date, is disclosed in Schedule 6.9 hereof.



6.10 Exclusive Service Area. The Borrower shall not consent to any other
electricity supplier providing retail electric service within Borrower's
exclusive service area that would have a Material Adverse Effect.



ARTICLE VII

AFFIRMATIVE COVENANTS



7.1 Corporate Existence. The Borrower shall at all times preserve and maintain
its corporate existence, rights, franchises and privileges, and shall at all
times maintain its exclusive service area and continue as a going concern in the
business which the Borrower is presently conducting.



7.2 Maintain Property. The Borrower shall at all times maintain, preserve and
keep its plants, properties and equipment, in good repair, working order and
condition, and shall from time to time make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained except when Borrower
reasonably determines that it is not in its best interest to do so and such
determination could not reasonably be expected to have a Material Adverse Effect
on Borrower. The Borrower shall permit the Agent to examine and inspect such
plants, properties and equipment at all reasonable times.



7.3 Maintain Insurance. The Borrower shall at all times insure and keep insured
in insurance companies acceptable to the Agent, all insurable property owned by
it which is of a character usually insured by companies similarly situated and
operating like properties, against loss or damage from fire and such other
hazards or risks as are customarily insured against by companies similarly
situated and operating like properties; and shall similarly insure employers',
public and professional liability risks. Prior to the Closing Date, the Borrower
shall deliver to the Agent a certificate setting forth in summary form the
nature and extent of the insurance maintained by the Borrower pursuant to this
Article VII.



7.4 Tax Liabilities. The Borrower shall at all times pay and discharge all
property and other taxes, assessments and governmental charges upon, and all
claims (including claims for labor, materials and supplies) against the Borrower
or any of its properties or equipment before the same shall become delinquent
and before penalties accrue thereon, except for such items which are being
contested in good faith and have been reserved for in accordance with GAAP.



7.5 ERISA Liabilities; Employee Plans. The Borrower shall (i) keep in full force
and effect any and all Employee Plans which are presently in existence or may,
from time to time, come into existence under ERISA, and not withdraw from any
such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to the Borrower; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA; including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify the Agent immediately upon
receipt by the Borrower of any notice concerning the imposition of any
withdrawal liability or of the institution of any proceeding or other action
which may result in the termination of any such Employee Plans or the
appointment of a trustee to administer such Employee Plans; (v) promptly advise
the Agent of the occurrence of any Reportable Event or "Prohibited Transaction"
(as such term is defined in ERISA), with respect to any such Employee Plans; and
(vi) amend any Employee Plan that is intended to be qualified within the meaning
of Section 401 of the Internal Revenue Code of 1986 to the extent necessary to
keep the Employee Plan qualified, and to cause the Employee Plan to be
administered and operated in a manner that does not cause the Employee Plan to
lose its qualified status.



7.6 Financial Statements. The Borrower shall at all times maintain a standard
and modern system of accounting, on the accrual basis of accounting and in all
respects in accordance with GAAP, and shall furnish to the Lenders or their
authorized representatives such information regarding the business affairs,
operations and financial condition of the Borrower, including, but not limited
to:



(a) as soon as available, and in any event, within one hundred twenty (120) days
after the close of each of its fiscal years, a copy of the annual audited
financial statements of the Borrower, including balance sheet, statement of
income and retained earnings, statement of cash flows for the fiscal year then
ended and such other information as the Lenders may reasonably request,
certified by an independent certified public accountant acceptable to the
Lenders;



(b) as soon as available, and in any event, within forty five (45) days
following the end of each fiscal quarter, a copy of the financial statements of
the Borrower regarding such fiscal quarter, including balance sheet, statement
of income and retained earnings, statement of cash flows for the fiscal quarter
then ended and such other information as the Lenders may reasonably request, in
reasonable detail, prepared and certified as accurate by the Borrower;



(c) as soon as available, and in any event, within one hundred twenty (120) days
after the close of each of its fiscal years, a copy of the annual audited
financial statements of IPALCO, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended and
such other information as the Lenders may reasonably request, in reasonable
detail, certified by an independent certified public accountant acceptable to
the Lenders;



(d) as soon as available, and in any event, within forty-five (45) days
following the end of each fiscal quarter, a copy of the financial statements of
IPALCO regarding such fiscal quarter, including balance sheet, statement of
income and retained earnings, statement of cash flows for the fiscal quarter
then ended and such other information as the Lenders may reasonably request, in
reasonable detail, prepared and certified as accurate by the Borrower;



(e) as soon as available, and in any event, within one hundred twenty (120) days
after the close of each of its fiscal years, a copy of the annual report and 10K
statement of AES; and



(f) as soon as available, and in any event, within forty-five (45) days
following the end of each fiscal quarter, a copy of the 10Q statement of AES.



No change with respect to such accounting principles shall be made by the
Borrower without giving prior notification to the Lenders. The Borrower
represents and warrants to the Lenders that the financial statements delivered
to the Lenders at or prior to the execution and delivery of this Agreement and
to be delivered at all times thereafter accurately reflect and will accurately
reflect the financial condition of the Borrower. The Lenders shall have the
right at all times during business hours to inspect the books and records of the
Borrower and make extracts therefrom. The Borrower agrees to advise the Lenders
immediately of any material adverse change in the financial condition, the
operations or any other status of the Borrower.



7.7 Supplemental Financial Statements. The Borrower shall immediately upon
receipt thereof, provide to the Lenders copies of interim and supplemental
reports if any, submitted to the Borrower by independent accountants in
connection with any interim audit or review of the books of the Borrower.



7.8 Covenant Compliance Report. The Borrower shall, within forty-five (45) days
after the end of each of the first three fiscal quarters of Borrower's fiscal
year and within one hundred twenty (120) days after the end of each fiscal year,
deliver to the Lenders a computation in such detail as the Lenders shall
specify, showing compliance by the Borrower with the financial covenants set
forth in Article VIII, and certified as accurate by the Borrower.



7.9 Other Reports. The Borrower shall, within such period of time as the Lenders
may specify, deliver to the Lenders such other schedules and reports as the
Lenders may reasonably require.



7.10 Notice of Proceedings. The Borrower shall, immediately after knowledge
thereof shall have come to the attention of any officer of the Borrower, give
written notice to the Lenders of all threatened or pending actions, suits, and
proceedings before any court or governmental department, commission, board or
other administrative agency, whether filed against or on behalf of Borrower,
which may reasonably be expected to have a Material Adverse Effect.



7.11 Notice of Default. The Borrower shall, immediately after the commencement
thereof, give notice to the Lenders in writing of the occurrence of an Event of
Default or of any Unmatured Event of Default hereunder.



ARTICLE VIII

FINANCIAL COVENANTS



8.1 Interest Coverage Ratio. At all times the Borrower shall maintain a ratio of
EBIT to Interest Charges which shall not be less than 2.50 to 1.00.



8.2 Total Debt to Capitalization Ratio. At all times the Borrower shall maintain
a ratio of Total Debt to Capitalization which shall not exceed .60 to 1.00.



ARTICLE IX

EVENTS OF DEFAULT



9.1 Events of Default. The Borrower, without notice or demand of any kind, shall
be in default under this Agreement upon the occurrence of any of the following
events (each an "Event of Default"):



(a) The Borrower shall fail to pay when due principal of any Loan.



(b) Borrower shall fail to pay within ten (10) days of the date when due
interest on any Loan, any fees, indemnity or expenses, or any other amount due
hereunder or under any other Loan Document.



(c) Any representation or warranty made by Borrower in or pursuant to or in
connection with any Loan Document, or deemed made by Borrower in or pursuant to
any Loan Document, or any statement made by Borrower in any financial statement,
certificate, report (excluding projections) or exhibit furnished by Borrower to
Agent or any Lender pursuant to or in connection with any Loan Document, shall
prove to have been false or misleading in any material respect as of the time
when made or deemed made (including by omission of material information
necessary to make such representation, warranty or statement not misleading).



(d) The Borrower shall default in the performance or observance of any covenant,
agreement or duty under this Agreement or any Loan Document and such default
shall continue unremedied (i) in the case of any covenant, agreement or duty
contained in Section 7.6 or Section 7.8 for ten (10) Business Days, or (ii) in
the case of any other covenant, agreement or duty for thirty (30) days.



(e) Any Cross-Default Event shall occur with respect to any Cross-Default
Obligation; provided, that if a Cross-Default Event would have occurred with
respect to a Cross-Default Obligation but for the grant of a waiver or similar
indulgence, a Cross-Default Event shall nevertheless be deemed to have occurred
if Borrower gave or agreed to give any fee or other monetary compensation for
such waiver or indulgence; provided, further, that Borrower shall provide to
Agent written notice of any event that would be a Cross-Default Event but for
the grant of a waiver or similar indulgence. As used herein, "Cross-Default
Obligation" shall mean any Indebtedness of Borrower, IPALCO or any subsidiary of
Borrower, or commitment of any Person to make a loan or loans to Borrower,
IPALCO or any subsidiary of Borrower, which is in excess of the aggregate amount
of $5,000,000.00. As used herein, "Cross-Default Event" with respect to a
Cross-Default Obligation shall mean the occurrence of any default, event or
condition which causes or which would permit any Person or Persons to cause or
which would, with the giving of notice or the passage of time or both, permit
any Person or Persons to cause all or any part of such Cross-Default Obligation
to become due (by acceleration, mandatory prepayment or repurchase, or
otherwise) before its otherwise stated maturity or to terminate its commitment
to make loans to Borrower, or failure to pay all or any part of such
Cross-Default Obligation at its stated maturity.



(f) One or more judgments for the payment of money shall have been entered
against the Borrower, which judgment or judgments exceed $5,000,000.00 in the
aggregate, and such judgment or judgments shall have remained undischarged and
unstayed for a period of forty-five (45) consecutive days.



(g) One or more writs or warrants of attachment, garnishment, execution,
distraint or similar process exceeding in value the aggregate amount of
$5,000,000.00 shall have been issued against the Borrower or any of its
properties and shall have remained undischarged for a period of forty-five (45)
consecutive days.



(h) Any Loan Document shall cease to be in full force and effect, or Borrower
shall, or shall purport to, terminate, repudiate, declare voidable or void or
otherwise contest, any Loan Document or any obligation or liability of Borrower
thereunder.



(i) The LaSalle Line of Credit shall contain terms that are materially more
favorable to the lenders under the LaSalle Line of Credit than to the Lenders
under this Loan.



(j) Any one or more Pension-Related Events referred to in subsections (a)(ii) or
(b) of the definition of "Pension-Related Event" shall have occurred; any one or
more Pension-Related Events referred to in subsection (e)(i) of the definition
of "Pension-Related Event" shall have occurred and such event shall not have
been cured within fifteen (15) days after the occurrence thereof; or any one or
more other Pension-Related Events shall have occurred and the Required Lenders
shall determine in good faith (which determination shall be conclusive) that
such other Pension-Related Events, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.



(k) Any one or more of the events or conditions set forth in the following
clauses (i) or (ii) shall have occurred in respect of Borrower or any of its
Environmental Affiliates, and the Required Lenders shall determine in good faith
that such events or conditions, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect: (i) any past or
present violation of any Environmental Law by such Person, or (ii) existence of
any pending or threatened Environmental Claim against any such Person, or
existence of any past or present acts, omissions, events or circumstances that
could form the basis of any Environmental Claim against any such Person.



(l) A Change of Control shall have occurred, unless such Change of Control has
been approved by the IURC and evidence of such approval satisfactory to the
Agent has been delivered to the Agent.



(m) A proceeding shall have been instituted in respect of the Borrower:



(i) seeking to have an order for relief entered in respect of the Borrower, or
seeking a declaration or entailing a finding that the Borrower is insolvent or a
similar declaration or finding, or seeking dissolution, winding-up, charter
revocation or forfeiture, liquidation, reorganization, arrangement, adjustment,
composition or other similar relief with respect to the Borrower, its assets or
its debts under any law relating to bankruptcy, insolvency, relief of debtors or
protection of creditors, termination of legal entities or any other similar law
now or hereafter in effect, or



(ii) seeking appointment of a receiver, trustee, liquidator, assignee,
sequestrator or other custodian for the Borrower or for all or any substantial
part of its property



and such proceeding shall result in the entry, making or grant of any such order
for relief, declaration, finding, relief or appointment, or such proceeding
shall remain undismissed, undischarged and unstayed for a period of sixty (60)
days.



(n) The Borrower shall become insolvent; shall fail to pay, become unable to
pay, or state that it is or will be unable to pay, its debts as they become due;
shall voluntarily suspend transaction of its business; shall make a general
assignment for the benefit of creditors; shall institute (or fail to controvert
in a timely and appropriate manner) a proceeding described in Section 9.1(m)(i)
hereof, or (whether or not any such proceeding has been instituted) shall
consent to or acquiesce in any such order for relief, declaration, finding or
relief described therein; shall institute or take corporate action authorizing
the institution of (or fail to controvert in a timely and appropriate manner) a
proceeding described in Section 9.1(m)(ii) hereof, or (whether or not any such
proceeding has been instituted) shall consent to or acquiesce in any such
appointment or to the taking of possession by any such custodian of all or any
substantial part of its property; shall dissolve, wind-up, revoke or forfeit its
charter (or other constituent documents) or liquidate itself or any substantial
part of its property.



(o) Any failure of the Borrower to comply with any laws, rules or regulations
imposed upon Borrower by IURC or FERC that could reasonably be expected to have
a Material Adverse Effect on Borrower.



 

ARTICLE X

REMEDIES



10.1 Remedies.



(a) If an Event of Default under Section 9.1 hereof (other than an Event of
Default specified in subsection (m) or (n) thereof) shall occur or shall exist,
then, in addition to all other rights and remedies which Agent or any Lender may
have hereunder or under any other Loan Document, at law, in equity or otherwise,
the Lenders shall be under no further obligation to make Loans, and the Agent
shall, upon the written request of the Required Lenders, by notice to the
Borrower, from time to time do any or all of the following:



(i) Declare the Revolving Loan Commitments terminated, whereupon the Revolving
Loan Commitments will terminate and any fees hereunder shall be immediately due
and payable without presentment, demand, protest or further notice of any kind,
all of which are hereby waived, and an action therefor shall immediately accrue.



(ii) Declare the unpaid principal amount of any or all of the Loans, interest
accrued thereon and all other Obligations to be immediately due and payable
without presentment, demand, protest or further notice of any kind, all of which
are hereby waived, and an action therefor shall immediately accrue.



(b) If an Event of Default specified in subsection (m) or (n) of Section 9.1
hereof shall occur or exist, then, in addition to all other rights and remedies
which Agent or any Lender may have hereunder or under any other Loan Document,
at law, in equity or otherwise, the Revolving Loan Commitments shall
automatically terminate and the Lenders shall be under no further obligation to
make Loans, and the unpaid principal amount of the Loans, interest accrued
thereon and all other Obligations shall become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby waived, and an action therefor shall immediately accrue.



ARTICLE XI

DEFAULTING LENDERS; WAIVERS

AND AMENDMENTS



11.1 Defaulting Lender. In the event that any Lender fails to fund its
applicable Pro Rata Share of any Advance requested or deemed requested by the
Borrower (or requested by the Swing Line Bank in connection with the
participation in Swing Line Loans), which such Lender is obligated to fund under
the terms of this Agreement (the funded portion of such Advance being
hereinafter referred to as a "Non Pro Rata Loan"), until the earlier of such
Lender's cure of such failure and the termination of the Revolving Loan
Commitments, the proceeds of all amounts thereafter repaid to the Agent by the
Borrower and otherwise required to be applied to such Lender's share of all
other Obligations pursuant to the terms of this Agreement shall be advanced to
the Borrower (or Swing Line Bank) by the Agent on behalf of such Lender to cure,
in full or in part, such failure by such Lender, but shall nevertheless be
deemed to have been paid to such Lender in satisfaction of such other
Obligations. Notwithstanding anything in this Agreement to the contrary:



(i) the foregoing provisions of this Section 11.1 shall apply only with respect
to the proceeds of payments of Obligations and shall not affect the conversion
or continuation of Loans pursuant to Section 2.4(c);



(ii) any such Lender shall be deemed to have cured its failure to fund its
applicable Pro Rata Share of any Advance at such time as an amount equal to such
Lender's original applicable Pro Rata Share of the requested principal portion
of such Advance is fully funded to the Borrower (or Swing Line Bank), whether
made by such Lender itself or by operation of the terms of this Section 11.1,
and whether or not the Non Pro Rata Loan with respect thereto has been repaid,
converted or continued;



(iii) amounts advanced to the Borrower to cure, in full or in part, any such
Lender's failure to fund its applicable Pro Rata Share of any Advance ("Cure
Loans") shall bear interest at the rate applicable to Prime Loans in effect from
time to time, and for all other purposes of this Agreement shall be treated as
if they were Prime Loans;



(iv) regardless of whether or not an Event of Default has occurred or is
continuing, and notwithstanding the instructions of the Borrower as to its
desired application, all repayments of principal which, in accordance with the
other terms of this Agreement, would be applied to the outstanding Prime Loans
shall be applied first, ratably to all Prime Loans constituting Non Pro Rata
Loans, second, ratably to Prime Loans other than those constituting Non Pro Rata
Loans or Cure Loans and, third, ratably to Prime Loans constituting Cure Loans;



(v) for so long as and until the earlier of any such Lender's cure of the
failure to fund its applicable Pro Rata Share of any Advance and the termination
of the Revolving Loan Commitments, the term "Required Lenders" for purposes of
this Agreement shall mean Lenders (excluding all Lenders whose failure to fund
their respective Pro Rata Shares of such Advance have not been so cured) whose
applicable Pro Rata Shares represent greater than fifty percent (50%) of the
aggregate Pro Rata Shares of such Lenders; and



(vi) for so long as and until any such Lender's failure to fund its Pro Rata
Share of any Advance is cured in accordance with Section 11.1(ii), such Lender
shall not be entitled to any facility fees or utilization fees with respect to
its Revolving Loan Commitment, which facility fees and utilization fees shall
accrue in favor of the Lenders which have funded their respective applicable Pro
Rata Share of such requested Advance, shall be allocated among such performing
Lenders ratably based upon their relative Revolving Loan Commitments, and shall
be calculated based upon the average amount by which the aggregate Revolving
Loan Commitments of such performing Lenders exceeds the sum of (A) the
outstanding principal amount of the Loans owing to such performing Lenders, plus
(B) the aggregate participation interests of such performing Lenders arising
with respect to Swing Line Loans.



11.2 Amendments. Subject to the provisions of Article XI, the Required Lenders
(or the Agent with the consent in writing of the Required Lenders) and the
Borrower may enter into agreements supplemental hereto for the purpose of adding
or modifying any provisions to the Loan Documents or changing in any manner the
rights of the Lenders or the Borrower hereunder or waiving any Event of Default
hereunder; provided, however, that no such supplemental agreement shall, without
the consent of each Lender affected thereby:



(i) Postpone or extend the Maturity Date or any other date fixed for the payment
of principal of, or interest on, the Loans or any fees or other amounts payable
to such Lender (except with respect to (a) any modifications of the provisions
relating to prepayments of Loans and other Obligations and (b) a waiver of the
application of the Default Rate).



(ii) Reduce the principal amount of any Loans, or reduce the rate or extend the
time of payment of interest or fees thereon.



(iii) Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters.



(iv) Increase the amount of the Revolving Loan Commitment of any Lender
hereunder.



(v) Permit the Borrower to assign its rights under this Agreement.



(vi) Amend this Section 11.2.



No amendment of any provision of this Agreement relating to (a) the Agent shall
be effective without the written consent of the Agent, and (b) Swing Line Loans
shall be effective without the written consent of the Swing Line Bank. The Agent
may waive payment of the fee required under Section 14.3(b) without obtaining
the consent of any of the Lenders.



11.3 Preservation of Rights. No delay or omission of the Lenders or the Agent to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Event of Default or an acquiescence therein, and
the making of a Loan notwithstanding the existence of an Event of Default or the
inability of the Borrower to satisfy the conditions precedent to such Loan shall
not constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 11.2, and then
only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent and the Lenders until the Obligations have been
paid in full.



ARTICLE XII

THE AGENT



12.1 Appointment; Nature of Relationship. The Huntington National Bank is
appointed by the Lenders as the Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Agent agrees to act as
such contractual representative upon the express conditions contained in this
Article XII. Notwithstanding the use of the defined term "Agent," it is
expressly understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement and that the Agent is
merely acting as the representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders' contractual representative, the Agent (i) does not
assume any fiduciary duties to any of the Lenders, and (ii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders agrees to assert no claim against the Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender waives.



12.2 Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action hereunder or under any of the other
Loan Documents except any action specifically provided by the Loan Documents
required to be taken by the Agent.



12.3 General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is found in a final judgment by a court of competent
jurisdiction to have arisen solely from the gross negligence or willful
misconduct of such Person.



12.4 No Responsibility for Loans, Creditworthiness, Recitals, Etc. Neither the
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder, (ii) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered solely to the Agent, (iv) the existence or possible
existence of any Event of Default or Unmatured Event of Default or (v) the
validity, effectiveness or genuineness of any Loan Document, or any other
instrument or writing furnished in connection therewith. The Agent shall not be
responsible to any Lender for any recitals, statements, representations or
warranties herein or in any of the other Loan Documents, or for the execution,
effectiveness, genuineness, validity, legality, enforceability, collectibility,
or sufficiency of this Agreement or any of the other Loan Documents or the
transactions contemplated thereby, or for the financial condition of the
Borrower.



12.5 Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders and on all holders of Notes. The
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.



12.6 Employment of Agent and Counsel. The Agent may execute any of its duties as
the Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent's duties hereunder and under any other Loan
Document.



12.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.



12.8 The Agent's Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Revolving Loan Commitments (i) for any amounts, which are not unreasonable or
excessive, not reimbursed by the Borrower for which the Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
reasonable expenses incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, or any reasonable costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents, provided that no Lender shall
be liable for any of the foregoing to the extent any of the foregoing is found
in a final non-appealable judgment by a court of competent jurisdiction to have
arisen solely from the gross negligence or willful misconduct of the Agent.



12.9 Rights as a Lender. With respect to its Revolving Loan Commitment, Loans
made by it and the Notes issued to it, the Agent shall have the same rights and
powers hereunder and under any other Loan Document as any Lender and may
exercise the same as though it were not the Agent, and the term "Lender" or
"Lenders" shall, unless the context otherwise indicates, include the Agent in
its individual capacity. The Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower in which such Person is not prohibited hereby from engaging
with any other Person.



12.10 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements prepared by the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.



12.11 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint, on behalf of the Borrower and the
Lenders, a successor Agent. If no successor Agent shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days after the retiring Agent's giving notice of resignation, then the retiring
Agent may appoint, on behalf of the Borrower and the Lenders, a successor Agent.
Notwithstanding anything herein to the contrary, so long as no Event of Default
has occurred and is continuing, each such successor Agent shall be subject to
approval by the Borrower, which approval shall not be unreasonably withheld.
Such successor Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000. Upon the acceptance of any appointment as the
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents. After any
retiring Agent's resignation hereunder as Agent, the provisions of this Article
XII shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Agent hereunder and under
the other Loan Documents.



ARTICLE XIII

SETOFF; RATABLE PAYMENTS



13.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Event of Default occurs, any indebtedness
from any Lender to the Borrower (including all account balances, whether
provisional or final and whether or not collected or available) may be offset
and applied toward the payment of the Obligations owing to such Lender, whether
or not the Obligations, or any part hereof, shall then be due.



13.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 3.1, 3.2 or 3.4) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligation or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to the obligations owing to them. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.



13.3 Application of Payments. Subject to the provisions of Section 11.1, the
Agent shall, unless otherwise specified at the direction of the Required Lenders
which direction shall be consistent with the last sentence of this Section 13.3,
apply all payments and prepayments in respect of any Obligations in the
following order:



(a) first, to pay interest on and then principal of any portion of the Loans
which the Agent may have advanced on behalf of any Lender for which the Agent
has not then been reimbursed by such Lender or the Borrower;



(b) second, to pay interest on and then principal of any advance made under
Section 15.3 for which the Agent has not then been paid by the Borrower or
reimbursed by the Lenders;



(c) third, to pay Obligations in respect of any fees, expense reimbursements or
indemnities then due to the Agent;



(d) fourth, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders;



(e) fifth, to pay interest due in respect of Swing Line Loans;



(f) sixth, to pay interest due in respect of Loans (other than Swing Line
Loans);



(g) seventh, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans,



(h) eighth, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans) in such order as the Agent may determine in
its sole discretion; and



(i) ninth, to the ratable payment of all other Obligations.



Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of an Event of Default) by the Borrower, all principal payments
in respect of Loans (other than Swing Line Loans) shall be applied first, to
repay outstanding Prime Loans, and then to repay outstanding LIBOR Loans with
those LIBOR Loans which have earlier expiring Interest Periods being repaid or
prepaid prior to those which have later expiring Interest Periods. The order of
priority set forth in this Section 13.3 and the related provisions of this
Agreement are set forth solely to determine the rights and priorities of the
Agent, the Lenders and the Swing Line Bank as among themselves. The order of
priority set forth in clauses (d) through (i) of this Section 13.3 may at any
time and from time to time be changed by the Required Lenders without necessity
of notice to or consent of or approval by the Borrower, or any other Person;
provided, that the order of priority of payments in respect of Swing Line Loans
may be changed only with the prior written consent of the Swing Line Bank. The
order of priority set forth in clauses (a) through (c) of this Section 13.3. may
be changed only with the prior written consent of the Agent.



13.4 Relations Among Lenders.



(a) Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 13.1, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or any other obligor
hereunder or with respect to any Loan Document, without the prior written
consent of the Required Lenders or, as may be provided in this Agreement or the
other Loan Documents, at the direction of the Agent.



(b) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Agent) authorized to act for, any other Lender. The Agent shall have the
exclusive right on behalf of the Lenders to enforce on the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.



ARTICLE XIV

BENEFIT OF AGREEMENT; ASSIGNMENTS;

PARTICIPATIONS



14.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
14.3 hereof. Notwithstanding clause (ii) of this Section 14.1, any Lender may at
any time, without the consent of the Borrower or the Agent, assign all or any
portion of its rights under this Agreement and its Notes to a Federal Reserve
Bank; provided, however, that no such assignment shall release the transferor
Lender from its obligations hereunder. The Agent may treat the payee of any Note
as the owner thereof for all purposes hereof unless and until such payee
complies with Section 14.3 hereof in the case of an assignment thereof or, in
the case of any other transfer, a written notice of the transfer is filed with
the Agent. Any assignee or transferee of a Note agrees by acceptance thereof to
be bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the holder of any Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.



14.2 Participations.



(a) Permitted Participants, Effect. Subject to the terms set forth in this
Section 14.2, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks or other
entities ("Participants") participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Revolving Loan Commitment of such
Lender or any other interest of such Lender under the Loan Documents on a pro
rata or non-pro rata basis. Notice of such participation to the Borrower and the
Agent shall be required prior to any participation becoming effective with
respect to a Participant which is not a Lender or an Affiliate thereof. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender's obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the holder of any such
Note for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under the Loan Documents except that, for purposes of
Article III hereof, the Participants shall be entitled to the same rights as if
they were Lenders.



(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Revolving Loan Commitment in which such Participant
has an interest which forgives principal, interest or fees or reduces the
interest rate or fees payable pursuant to the terms of this Agreement with
respect to any such Loan or Revolving Loan Commitment, postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Revolving Loan Commitment.



(c) Benefit of Setoff. The Borrower agrees that each Participant shall be deemed
to have the right of setoff provided in Section 13.1 hereof in respect to its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 13.1 hereof with respect to the amount of
participating interests sold to each Participant except to the extent such
Participant exercises its right of setoff. The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 13.1 hereof, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 13.2 as if each Participant were a Lender.



14.3 Assignments.



(a) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities ("Purchasers") all or a portion of its rights and
obligations under this Agreement (including, without limitation, its Revolving
Loan Commitment and all Loans owing to it) in accordance with the provisions of
this Section 14.3. Each assignment shall be of a constant, and not a varying,
ratable percentage of all of the assigning Lender's rights and obligations under
this Agreement. Such assignment shall be substantially in the form of Exhibit
"C" hereto and shall not be permitted hereunder unless such assignment is either
for all of such Lender's rights and obligations under the Loan Documents or,
without the prior written consent of the Agent, involves loans and commitments
in an aggregate amount of at least $5,000,000 (which minimum amount may be
waived by the Required Lenders after the occurrence of an Event of Default or
Unmatured Event of Default). The consent of the Agent and, prior to the
occurrence of an Event of Default or Unmatured Event of Default, the Borrower
(which consent, in each such case, shall not be unreasonably withheld), shall be
required prior to an assignment becoming effective with respect to a Purchaser
which is not a Lender or an Affiliate thereof.



(b) Effect; Effective Date. Upon (i) delivery to the Agent of a notice of
assignment, substantially in the form attached as Appendix I to Exhibit "C"
hereto (a "Notice of Assignment"), together with any consent required by Section
14.3 (a) hereof, and (ii), in the case of an assignment to a Purchaser which is
not a Lender or an Affiliate thereof, payment of a $5,000 fee to the Agent for
processing such assignment, such assignment shall become effective on the
effective date specified in such Notice of Assignment. The Notice of Assignment
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Revolving Loan Commitment and
Loans under the applicable assignment agreement are "plan assets" as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be "plan assets" under ERISA. On and after the effective
date of such assignment, such Purchaser, if not already a Lender, shall for all
purposes be a Lender party to this Agreement and any other Loan Documents
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrower, the Lenders or
the Agent shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Revolving Loan Commitment and Loans participations
assigned to such Purchaser. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 14.3(b), the transferor Lender, the Agent and
the Borrower shall make appropriate arrangements so that replacement Notes are
issued to such transferor Lender and new Notes or, as appropriate, replacement
Notes, are issued to such Purchaser, in each case in principal amounts
reflecting their Revolving Loan Commitment, as adjusted pursuant to such
assignment.



(c) The Register. The Agent shall maintain at its address referred to in Section
15.21 a copy of each assignment delivered to and accepted by it pursuant to this
Section 14.3 and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Revolving Loan Commitment of and principal
amount of the Loans owing to, each Lender from time to time and whether such
Lender is an original Lender or the assignee of another Lender pursuant to an
assignment under this Section 14.3. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.



14.4 Confidentiality. Subject to Section 14.5, the Agent and the Lenders shall
hold all nonpublic information obtained pursuant to the requirements of this
Agreement and identified as such by the Borrower in accordance with such
Person's customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices and in any event
may make disclosure reasonably required by a prospective Transferee in
connection with the contemplated participation or assignment or as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process and shall require any such Transferee to agree (and require any of
its Transferees to agree) to comply with this Section 14.4. In no event shall
the Agent or any Lender be obligated or required to return any materials
furnished by the Borrower; provided, however, each prospective Transferee shall
be required to agree that if it does not become a participant or assignee it
shall return all materials furnished to it by or on behalf of the Borrower in
connection with this Agreement.



14.5 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a "Transferee") and any
prospective Transferee any and all information in such Lender's possession
concerning the Borrower, provided that prior to any such disclosure, such
prospective Transferee shall agree to preserve in accordance with Section 14.4
the confidentiality of any confidential information described therein.



ARTICLE XV

MISCELLANEOUS



15.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of the Notes and the
making of the Loans herein contemplated.



15.2 Government Regulation. Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of any limitation or prohibition provided by any applicable statute
or regulation.



15.3 Performance of Obligations. The Borrower agrees that the Agent may, but
shall have no obligation, after the occurrence and during the continuance of an
Event of Default, to make any other payment or perform any act required of the
Borrower under any Loan Document. The Agent shall use its reasonable efforts to
give the Borrower notice of any action taken under this Section 15.3 prior to
the taking of such action or promptly thereafter provided the failure to give
such notice shall not affect the Borrower's obligations in respect thereof. The
Borrower agrees to pay the Agent, upon demand, the principal amount of all funds
advanced by the Agent under this Section 15.3, together with interest thereon at
the rate from time to time applicable to Revolving Loans that are Prime Loans
from the date of such advance until the outstanding principal balance thereof is
paid in full. If the Borrower fails to make payment in respect of any such
advance under this Section 15.3 within one (1) Business Day after the date the
Borrower receives written demand therefor from the Agent, the Agent shall
promptly notify each Lender, and each Lender agrees that it shall thereupon make
available to the Agent, in immediately available funds, the amount equal to such
Lender's Pro Rata Share of such advance. If such funds are not made available to
the Agent by such Lender within one (1) Business Day after the Agent's demand
therefor, the Agent will be entitled to recover any such amount from such Lender
together with interest thereon at the Federal Funds Effective Rate for each day
during the period commencing on the date of such demand and ending on the date
such amount is received. The failure of any Lender to make available to the
Agent its Pro Rata Share of any such unreimbursed advance under this Section
15.3 shall neither relieve any other Lender of its obligation hereunder to make
available to the Agent such other Lender's Pro Rata Share of such advance on the
date such payment is to be made nor increase the obligation of any other Lender
to make such payment to the Agent. All outstanding principal of, and interest
on, advances made under this Section 15.3 shall constitute Obligations.



15.4 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.



15.5 Entire Agreement. This Agreement (i) is valid, binding and enforceable
against the Borrower, the Agent and the Lenders in accordance with its
provisions and no conditions exist as to its legal effectiveness; (ii)
constitutes the entire agreement between the parties; and (iii) is the final
expression of the intentions of the Borrower, the Agent and the Lenders. No
promises, either expressed or implied, exist between the Borrower, the Agent and
the Lenders, unless contained herein. This Agreement supersedes all
negotiations, representations, warranties, commitments, offers, contracts (of
any kind or nature, whether oral or written) prior to or contemporaneous with
the execution hereof.



15.6 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other Lender (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.



15.7 Expenses; Indemnification.



(a) Expenses. The Borrower shall reimburse the Agent for any reasonable costs,
charges for external legal services and out-of- pocket expenses (including
attorneys' and paralegals' fees and time charges of attorneys and paralegals for
the Agent ) paid or incurred by the Agent in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification,
and administration of the Loan Documents. The Borrower also agrees to reimburse
the Agent and the Lenders for any costs, external charges and out-of-pocket
expenses (including attorneys' and paralegals' fees and time charges of
attorneys and paralegals for the Agent and the Lenders ) paid or incurred by the
Agent or any Lender in connection with the collection of the Obligations and
enforcement of the Loan Documents. Agent shall provide the Borrower with a
detailed statement of all reimbursements requested under this Section 15.7(a).



(b) Indemnity. The Borrower further agrees to defend, protect, indemnify, and
hold harmless the Agent, and each and all of the Lenders and each of their
respective Affiliates, and each of such Agent's, Lender's, or Affiliate's
respective officers, directors, employees, attorneys and agents (including,
without limitation, those retained in connection with the satisfaction or
attempted satisfaction of any of the conditions set forth in Article IV)
(collectively, the "Indemnitees") from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses of any kind or nature whatsoever (including, without limitation,
the fees and disbursements of counsel for such Indemnitees in connection with
any investigative, administrative or judicial proceeding, whether or not such
Indemnitees shall be designated a party thereto), imposed on, incurred by, or
asserted against such Indemnitees in any manner relating to or arising out of:



(i) this Agreement, the other Loan Documents, or any act, event or transaction
related or attendant thereto or to the making of the Loans, the management of
such Loans, the use or intended use of the proceeds of the Loans hereunder, or
any of the other transactions contemplated by the Loan Documents; or



(ii) any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future relating to violation of any Requirements of
Law arising from or in connection with the past, present or future operations of
the Borrower, or any of its predecessors in interest, or, the past, present or
future environmental, health or safety condition of any respective property of
the Borrower, the presence of asbestos- containing materials at any respective
property of the Borrower or the Release or threatened Release of any Hazardous
Materials into the environment (collectively, the "Indemnified Matters");



provided

, however, the Borrower shall have no obligation to an Indemnitee hereunder with
respect to Indemnified Matters caused solely by or resulting solely from the
willful misconduct or gross negligence of such Indemnitee, as determined by the
final non-appealed judgment of a court of competent jurisdiction. If the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall contribute the maximum portion which it is permitted
to pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees.





(c) Waiver of Certain Claims; Settlement of Claims. The Borrower further agrees
not to assert claims against any of the Indemnitees on any theory of liability
for consequential, special, indirect, exemplary or punitive damages. No
settlement shall be entered into by the Borrower with respect to any claim,
litigation, arbitration or other proceeding relating to or arising out of the
transactions evidenced by this Agreement or the other Loan Documents (whether or
not the Agent or any Lender or any Indemnitee is a party thereto) unless such
settlement releases all Indemnitees from any and all liability with respect
thereto.



(d) Survival of Agreements. The obligations and agreements of the Borrower under
this Section 15.7 shall survive the termination of this Agreement.



15.8 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.



15.9 Amendments; Waivers. No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Loan Documents, or consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Agent, the Required
Lenders, or each Lender, as the case may be, and then such amendment, waiver or
consent shall be effective only for the specific purpose for which given.



15.10 WAIVER OF DEFENSES. THE BORROWER WAIVES EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY THE AGENT OR THE LENDERS IN ENFORCING THIS
AGREEMENT. THE BORROWER WAIVES ANY IMPLIED COVENANT OF GOOD FAITH AND RATIFIES
AND CONFIRMS WHATEVER THE AGENT OR THE LENDERS MAY DO PURSUANT TO THE TERMS OF
THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS GRANTING
ANY FINANCIAL ACCOMMODATION TO THE BORROWER.



15.11 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.



15.12 Nonliability of Lenders. The relationship between the Borrower and the
Lenders and the Agent shall be solely that of borrower and lender. Neither the
Agent nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither the Agent nor any Lender undertakes any responsibility to the Borrower
to review or inform the Borrower of any matter in connection with any phase of
the Borrower's business or operations.



15.13 GOVERNING LAW. ANY DISPUTE BETWEEN THE BORROWER AND THE AGENT OR ANY
LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF INDIANA.



15.14 CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.



(a) JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (b), EACH OF THE PARTIES
HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, MAY BE RESOLVED EXCLUSIVELY BY
STATE OR FEDERAL COURTS LOCATED IN INDIANAPOLIS, INDIANA, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF INDIANAPOLIS, INDIANA. EACH OF THE PARTIES HERETO WAIVES IN
ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (a) ANY OBJECTION THAT IT MAY
HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.



(b) OTHER JURISDICTIONS. THE BORROWER AGREES THAT THE AGENT, OR ANY LENDER,
SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ITS PROPERTY IN A COURT
IN ANY LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER
THE BORROWER OR (2) TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR
OF SUCH PERSON. THE BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE
COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF SUCH PERSON THE BORROWER WAIVES ANY OBJECTION THAT
IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A
PROCEEDING DESCRIBED IN THIS SUBSECTION (b).



(c) VENUE. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.



(d) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.



(e) WAIVER OF BOND. BORROWER WAIVES THE POSTING OF ANY BOND OTHERWISE REQUIRED
OF ANY PARTY HERETO IN CONNECTION WITH ANY JUDICIAL PROCESS OR PROCEEDING TO
ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PARTY, OR TO
ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, PRELIMINARY OR
PERMANENT INJUNCTION, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.



(f) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION 15.14, WITH ITS COUNSEL.



15.15 Binding Effect. This Agreement shall become effective upon execution by
the Borrower, the Agent and the Lenders. If this Agreement is not dated or
contains any blanks when executed by the Borrower, the Agent is hereby
authorized, without notice to the Borrower, to date this Agreement as of the
date when it was executed by the Borrower, and to complete any such blanks
according to the terms upon which this Agreement is executed.



15.16 Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Agent, be deemed material and relied
upon by the Agent and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of the Notes, and shall be deemed to be
continuing representations and warranties until such time as the Borrower has
fulfilled all of its Obligations to the Lenders, and the Lenders have been paid
in full. The Lenders, in extending financial accommodations to the Borrower, are
expressly acting and relying on the aforesaid representations and warranties.



15.17 Extensions of Lender's Commitment and Notes. This Agreement shall govern
the terms of any extensions or renewals of the Lenders' commitment hereunder and
the Notes pursuant to the execution of any modification, extension or renewal
notes executed by the Borrower and accepted by the Lenders in their sole and
absolute discretion in substitution for the Notes.



15.18 Time of Essence. Time is of the essence in making payments of all amounts
due the Lenders under this Agreement and in the performance and observance by
the Borrower of each covenant, agreement, provision and term of this Agreement.



15.19 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.



15.20 Facsimile Signatures. The Agent is hereby authorized to rely upon and
accept as an original any Loan Documents or other communication which is sent to
the Agent by facsimile, telegraphic or other electronic transmission (each, a
"Communication") which the Agent in good faith believes has been signed by
Borrower and has been delivered to the Agent by a properly authorized
representative of the Borrower, whether or not that is in fact the case.
Notwithstanding the foregoing, the Agent shall not be obligated to accept any
such Communication as an original and may in any instance require that an
original document be submitted to the Agent in lieu of, or in addition to, any
such Communication.



 

15.21 Notices. Except as otherwise provided herein, the Borrower waives all
notices and demands in connection with the enforcement of the Agent's and
Lenders' rights hereunder. All notices, requests, demands and other
communications provided for hereunder shall be in writing, sent by certified or
registered mail, postage prepaid, by facsimile, telegram or delivered in person,
and addressed at such party's address set forth below its signature hereto, or,
as to each party, at such address as shall be designated by such party in a
written notice to each other party complying as to delivery with the terms of
this subsection. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.



IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.



INDIANAPOLIS POWER & LIGHT

COMPANY, an Indiana corporation



 

By:________________________________

Connie R. Horwitz,

Treasurer and Assistant Secretary



Address: One Monument Circle

Indianapolis, Indiana 46204

Attention: Connie R. Horwitz

Telephone No.: 317-261- 8670

Facsimile No.: 317-630- 0609



 

 

THE HUNTINGTON NATIONAL BANK, a

national banking association, as Agent, as

Lender, and as the Swing Line Bank



 

By:_________________________________

Angela M. Cecil, Vice President



Address: 201 North Illinois Street, Suite 1800

Indianapolis, Indiana 46204

Attention: Angela M. Cecil

Telephone No.: 317-237-2580

Facsimile No.: 317-237-2505

U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Lender



By:_________________________________

Daniel Kraus, Assistant Vice President



 

Address: Mail Code: SL-MO- T12M One U.S. Bank Plaza

St. Louis, Missouri 63101

Attention: Daniel Kraus

Telephone No.: 314-418-8523

Facsimile No.: 314-418-3859

FIFTH THIRD BANK (CENTRAL INDIANA), a

Michigan banking corporation, as Lender



By:_________________________________

William J. Krummen, Vice President



Address: 251 North Illinois Street, Ste. 1000

Indianapolis, Indiana 46204

Attention: William J. Krummen

Telephone No.: 317-383-2145

Facsimile No.: 317-383-2764

EXHIBIT A

TO

CREDIT AGREEMENT



Revolving Loan Commitments







Lenders

Revolving Loan Commitment

______________________________________

The Huntington National Bank

U.S. Bank National Association

Fifth Third Bank (Central Indiana)

 

 

 

______________________________________

$20,000,000.00

$15,000,000.00

$10,000,000.00

   

 

SCHEDULE 1.1

TO

CREDIT AGREEMENT



IPALCO Debt

SCHEDULE 4.3

TO

CREDIT AGREEMENT



Governmental Approvals and Filings



SCHEDULE 5.9

TO

CREDIT AGREEMENT



 

Ownership and Control



SCHEDULE 5.10

TO

CREDIT AGREEMENT



 

Litigation



SCHEDULE 6.1

TO

CREDIT AGREEMENT



 

Existing Indebtedness

SCHEDULE 6.2

TO

CREDIT AGREEMENT



 

Existing Liens



SCHEDULE 6.9

TO

CREDIT AGREEMENT



 

Contingent Liabilities